Exhibit 10.1

 

 

Lease Agreement

 

 

for

 

University Business Center IV

10421 University Center Drive

Tampa, FL

 

 

 

between

 

 

University Business Center I, LLC

Landlord

 

and

 

 

Sypris Electronics, LLC

Tenant

 

 

Dated:

 

 

April 20, 2016

 

 

 
 

--------------------------------------------------------------------------------

 

 

UNIVERSITY BUSINESS CENTER IV

LEASE DOCUMENT

TABLE OF CONTENTS

 

1.

Fundamental Lease Provisions and Exhibits

1 4.

Rent, Additional Rent, Other Payments & Security Deposit

6 5.

Services, Utilities, Maintenance and Repairs

9 6.

Insurance

10 7.

Additional Covenants of Tenant

13 8.

Prohibition Against Mechanic's Liens

15 9.

Assignment, Subletting and Encumbrances

15 10.

Assumption of Risk, Indemnification and Hold Harmless

16 11.

Landlord's Liabilities

16 12.

Environmental Provisions

17 13.

Americans with Disabilities Act

20 14.

Destruction and Condemnation

20 15.

Defaults and Remedies

21 16.

Miscellaneous Provisions

23   16.1.

Notice

23   16.2.

Estoppel Certificate

24   16.3.

Applicable Law and Construction

24   16.4.

Landlord’s Approval. Whenever, in this Lease, Tenant requests Landlord’s
approval, such approval may not be unreasonably withheld or delayed unless
otherwise specified herein this Lease

24   16.5

Subordination

24   16.6.

Landlord's Liability

25   16.7.

No Oral Changes

25   16.8.

No Representation by Landlord

25   16.9.

Parking

25   16.10.

Signs

25   16.11.

Recording of Lease

26   16.12.

Notice to Mortgagee and Opportunity to Cure

26   16.13.

Costs and Expenses

26  

The prevailing party in any action or litigation shall be entitled to
reimbursement from the other party for all reasonable costs and expenses,
including reasonable attorney fees, associated with such action or litigation

26   16.14.

Joint Obligation

26   16.15.

Time

26   16.16

Brokerage Commission

26   16.17.

Quiet Possession

27   16.18.

Addendum

27



EXHIBIT "A" – Site Plan

28

EXHIBIT "A-1" – Space Plan

28

EXHIBIT "C" – Rules & Regulations

32

EXHIBIT "D" – Legal Description

34

EXHIBIT "E"- Commencement Date Agreement

36

EXHIBIT "F" - Addendum

37

EXHIBIT “G” – Operating Expense Exclusions

40

EXHIBIT “H” – 2017 Operating Expense Break Down

42

EXHIBIT “I” – HVAC Unit Description

43

EXHIBIT “J” – Rent Abatement Example After Exchanged for TI Money

44

 

 
1

--------------------------------------------------------------------------------

 

 

LEASE

 



1.   Fundamental Lease Provisions and Exhibits 1.1   Fundamental Lease
Provisions.         (a)  

Date of Lease:

As of April 20, 2016

(b)  

Commencement Date:

January 1, 2017

        (c)  

Term:

Eleven (11) years through December 31, 2027

(d)  

Landlord:

University Business Center I, LLC

(e)  

Landlord Address:

610 N. Wymore Rd., Suite 200, Maitland, FL 32751         (f)  

Rental Payment Remittance:

University Business Center I, LLC

      610 N. Wymore Rd., Suite 200, Maitland, FL 32751         (g)  

Tenant:

Sypris Electronics, LLC

(h)  

Tenant Address:

10901 N. McKinley Dr., Tampa, FL 33612         (i)  

Property Name:

University Business Center IV

(j)  

Property Address:

10421 University Center Drive, Tampa, FL       City of Tampa, County of
Hillsborough         (k)  

Property Description:

See Exhibit "D" attached hereto and incorporated herein. (l)  

Premises:

Suite 100, consisting of 49,386 square feet of rentable area

          (m)  

Leasehold Improvements:

To be provided by Landlord:

[X] Yes   [ ] No

        (n)  

Tenant Improvement Allowance:

$30.00 per rentable square foot ($1,481,580.00). Tenant shall have the option to
trade free rent to include Annual Base Rent and Additional Rent for additional
Tenant Improvement dollars, not to exceed ten dollars ($10.00) per square foot.

        (o)  

Base Rent:

Subject to terms and provisions of Section 4.

Period

Rate per SF*

SF

No. of Mos.

Monthly Base Rent*

Total Base Rent for Period*

1/1/17-12/31/17

$12.75

49,386

12

$52,472.63

$629,671.50

1/1/17-12/31/17

($12.75)

49,386

12

($52,472.63)

($629,671.50)

1/1/18-12/31/18

$13.04

49,386

12

$53,653.26

$643,839.11

1/1/19-12/31/19

$13.33

49,386

12

$54,860.46

$658,325.49

1/1/20-12/31/20

$13.63

49,386

12

$56,094.82

$673,137.81

1/1/21-12/31/21

$13.94

49,386

12

$57,356.95

$688,283.41

1/1/21-12/31/22

$14.25

49,386

12

$58,647.48

$703,769.79

1/1/23-12/31/23

$14.57

49,386

12

$59,967.05

$719,604.61

1/1/24-12/31/24

$14.90

49,386

12

$61,316.31

$735,795.71

1/1/25-12/31/25

$15.23

49,386

12

$62,695.93

$752,351.12

1/1/26-12/31/26

$15.58

49,386

12

$64,106.58

$769,279.02

1/1/27-12/31/27

$15.93

49,386

12

$65,548.98

$786,587.80

 

*plus Tenant’s pro rata share of operating expenses and Florida sales tax.
(Subject to adjustment as set forth in this Lease.)

  

The Monthly Base Rent and Total Base Rent for Period set forth in the table
above excludes the applicable “Operating Expenses” (defined below) and shall
hereinafter be known as “Base Rent”.

  

 
1

--------------------------------------------------------------------------------

 



 





    Abatement of Rent: So long as Tenant is not in default of this Lease beyond
any applicable notice and cure period, Base Rent for months 1-12 shall be abated
100% as detailed in the above rental schedule. Additionally, Operating Expenses
shall be abated 100% for months 1-16               In the event Tenant exchanges
free rent dollars for Tenant Improvement dollars, the remaining free rent shall
be applied 100% first to Base Rent then Additional Rent on a monthly basis,
beginning Month 1, until all free rent is exhausted. See attached Exhibit J for
an example of how the monthly free Base Rent and Additional Rent would be
applied.         (p)   Operating Expenses:  Tenant’s Proportionate Share: 100%
(based on 49,386 rsf divided by 49,386 Total Building square feet)             
      Subject to the above Abatement of Rent provision, initial Monthly payments
of $14,898.11 based on 2017 Estimated Operating Budget of $3.62 per rentable
square foot described in Exhibit “G”, net of Tenant electric, water/sewer, trash
and janitorial service, subject to adjustment as set forth in this Lease. Tenant
shall contract directly with vendors for its own electric, janitorial services,
water/sewer and trash removal.         (q)   Security Deposit:    $72,086.69,
which is equal to one months’ full rent plus tax, payable upon execution of this
Lease.         (r)   Permitted Use: General Office, Administrative and Light
Manufacturing           (s)   Special Provisions Incorporated into Addendum as
Exhibit “F”

[X] Yes   [ ] No

        (t)   Guaranty:   Sypris Solutions, Inc.





 



1.2          Effect of Reference to a Fundamental Lease Provision. Each
reference in this Lease to any of the Fundamental Lease Provisions contained in
Section 1.1 shall be construed to incorporate all of the terms provided under
each such Fundamental Lease Provision.



 



1.3          Exhibits. The Exhibits listed in this Section and attached to this
Lease are hereby incorporated in and made a part of this Lease:

 



 

–

EXHIBIT "A" - Site Plan of the Property

 

–

EXHIBIT “A-1” Space Plan

 

–

EXHIBIT "B" – Tenant Improvements Addendum

 

–

EXHIBIT "C" - Rules and Regulations for Property

 

–

EXHIBIT "D" - Legal Description of Property

 

–

EXHIBIT "E" - Commencement Date Confirmation

 

–

EXHIBIT "F" – Addendum

 

–

EXHIBIT “G” – Operating Expense Exclusions

 

–

EXHIBIT “H” – 2017 Operating Expense Break Down

 

–

EXHIBIT “I” – HVAC Unit Description

 

–

EXHIBIT “J” – Rent Abatement Example After Exchanged for TI Money

 

 
2

--------------------------------------------------------------------------------

 

 

2.             Premises and Term.

 

2.1.         Premises. The Landlord hereby leases to the Tenant and the Tenant
hires and takes from the Landlord the premises (hereinafter referred to as the
"Premises") shown on the Site Plan of the Property located in the improved
building(s) on the Property (the "Building"), subject to and with the benefits
of the terms, covenants, conditions and provisions of this Lease, together with
appurtenances specifically granted in this Lease, but reserving to the Landlord
(i) the use of (a) the exterior faces of all exterior walls and (b) the roof;
and (ii) the right and the obligation in accordance with the terms of this Lease
(including, but not limited to, Section 5 of this Lease), to install, maintain,
use, repair and replace pipes, ducts, conduits and wire which are serving the
Building. For the purposes of this Lease, the Premises shall be conclusively
deemed to consist of 49,386 square feet.

 

2.2.         Term. The Term shall commence on the Commencement Date and shall
end at Noon on the last day of the Term, unless sooner terminated as hereinafter
provided. Landlord shall use all reasonable efforts to deliver possession of the
Premises to the Tenant on or before the Commencement Date. However, if Landlord
cannot deliver possession of the Premises to Tenant on or before the Outside
Commencement Date (defined below), subject to any applicable extensions under
this Lease and so long as such delay is not caused directly or indirectly by
Tenant, this Lease shall be voidable by Tenant by as set forth below.

 

3.             Leasehold Improvements & Alterations.

 

3.1.         Construction of Leasehold Improvements. Prior to the Commencement
Date, Landlord shall improve the Premises by construction of Tenant Improvements
in accordance with the plans and specifications described in the Tenant
Improvements Addendum attached hereto and made a part hereof as Exhibit “B”.
Landlord's costs in designing and constructing such Tenant Improvements shall
not exceed the Tenant Improvements Allowance. Tenant shall be responsible for
any such expenses exceeding the Tenant Improvements Allowance and shall make
payment to Landlord prior to occupancy of the Premises. Any improvements to the
Premises other than those set forth in Exhibit "B" and as approved in advance by
Landlord, in writing, shall be constructed by the Tenant at the sole cost and
expense of the Tenant (“Tenant's Work”), subject to any remaining Tenant
Improvements Allowance. The Preliminary Space Plan for the Premises is attached
hereto as Exhibit A-1 and is approved by Landlord and Tenant.    

 

Landlord acknowledges that Tenant shall incur substantial damages for holding
over at its present premises at 10901 N. McKinley Drive, Tampa, FL 33612 (the
“McKinley Property”) including, without limitation, holdover rent, potential
moving expenses and other costs related to such holding over or relocation to
temporary space. Provided the Lease is executed by Tenant no later than April
20, 2016, if Landlord shall be unable to deliver possession of the Premises to
Tenant including a Certificate of Occupancy and any other necessary governmental
approvals by December 31, 2016, and such failure to make timely delivery is not
caused by a Tenant Delay or an Excusable Delay (defined below), then in such
event Landlord shall pay to Tenant as liquidated damages, and not as a penalty,
a sum or sums in an amount equal to the costs actually incurred by Tenant for
holdover applicable to the McKinley Property, for each month or any portion
thereof that Landlord is unable to deliver possession of the Premises as set
forth hereinabove ("Delay Costs"). Such payments of Delay Costs by Landlord
shall be due and payable to Tenant within thirty (30) days of Tenant’s written
request, together with invoices, for same. In the event Landlord fails to
deliver the Premises to Tenant on or before March 31, 2017 (the "Outside
Commencement Date"), other than as a result of Tenant Delays, Tenant shall have
the option of terminating this Lease after March 31, 2017 by delivering written
notice of such intention to Landlord. Notwithstanding the foregoing, if the
failure to deliver the Premises on or before the outside Commencement Date is
due to the occurrence of an Excusable Delay and Landlord gives notice thereof to
Tenant on or before February 1, 2017, then the Outside Commencement Date shall
be extended for an additional thirty (30) days. If Landlord fails to deliver the
Premises on or before such Outside Commencement Date as extended, Tenant shall
have the option of terminating this Lease by delivering written notice of such
intention to Landlord on or before thirty (30) days after the expiration of the
Outside Commencement Date, as extended.

 

 
3

--------------------------------------------------------------------------------

 

 

The term "Tenant Delays" shall mean any actual delay in the completion of
Landlord's portion of the Improvements which delays substantial completion and
which is due to any act or omission of Tenant, its agents or contractors. Tenant
Delays shall include, without being limited to: (i) delays due to changes by
Tenant in or additions to the Premises, (ii) delays in submission of Tenant's
plans, or the giving of authorizations or approvals, (iii) delays because of
specifications for materials or equipment in Tenant's plans not permitting
timely completion under normal circumstances or (iv) delays due to Tenant’s low
voltage and cable permitting and/or installation.

 

The term "Excusable Delays" as used in this Lease shall mean any delay due to
strikes, lockouts or other labor or industrial disturbance (whether or not on
the part of employees of either party hereto), civil disturbance, future order
of any government, court or regulatory body claiming jurisdiction, act of the
public enemy, war, riot, sabotage, blockade, embargo, failure or inability to
secure materials, supplies or labor through ordinary sources by reason of
shortages or priority or similar regulation or order of any government or
regulatory body, lightning, earthquake, fire, storm, hurricane, tornado, flood,
washout, explosion, or any cause whatsoever beyond the reasonable control of the
party from whom performance is required, or any of its contractors or other
representatives, similar to any of the causes hereinabove, stated; provided,
however, that for purposes of this definition, a party's lack of funds shall not
be deemed to be a cause beyond the control of such party, and an Excusable Delay
shall be deemed to exist only so long as the party relying on performance
notifies the other party within five (5) Business Days, in writing, of such
delay and exercises due diligence to remove or overcome it to the extent
reasonably possible (except that it is expressly agreed that nothing contained
in this definition of Excusable Delay or elsewhere in this Lease shall obligate
either party to settle a strike or other labor dispute when it does not wish to
do so).

 

3.2.         Ownership of Improvements. All improvements to the Premises shall
remain the property of the Landlord. In no event shall Tenant make any
improvements or alterations to the Premises without the prior written consent of
Landlord. Notwithstanding the foregoing, Tenant may install and remove trade
fixtures, without the prior written consent of Landlord. Any damage caused by
such installation or removal shall be repaired by Tenant.

 

3.3.         Alterations.

 

(a)     Landlord’s Consent to Alterations. Tenant may not make any improvements,
alterations, additions or changes to the Premises or any mechanical, plumbing or
HVAC facilities or systems pertaining to the Premises, including any cabling or
fixtures, but excluding minor fixtures incidental to installation of
workstations (collectively, the “Alterations”), without first procuring the
prior written consent of Landlord to such Alterations, which consent shall be
requested by Tenant not less than thirty (30) days prior to the commencement
thereof, and which consent shall not be unreasonably withheld or delayed by
Landlord, provided it shall be deemed reasonable for Landlord to withhold its
consent to any Alterations which modify the structural portions or the systems
or equipment of the Building, are visible from the exterior of the Building or
would reduce the marketability of the Premises or their fair market rental rate.
Notwithstanding the foregoing, Tenant shall be permitted to make Alterations
following ten (10) business days’ notice to Landlord, but without Landlord's
prior consent, to the extent that such Alterations are decorative only (i.e.,
installation of carpeting or painting of the Premises using Building standard
materials, finishes and colors and not visible from the exterior of the
Premises). The construction of the initial improvements to the Premises shall be
governed by the terms of Section 3.1 and Exhibit B, and not the terms of this
Section 3.3.

 

 
4

--------------------------------------------------------------------------------

 

 

(b)     Manner of Construction. Landlord may impose, as a condition of its
consent to any and all Alterations or repairs of the Premises or about the
Premises, such requirements as Landlord in its reasonable discretion may deem
desirable, including the requirement that Tenant utilize for such purposes only
contractors, subcontractors, materials, mechanics and materialmen selected by
Tenant from a list provided and approved by Landlord and the requirement that,
upon Landlord's request, Tenant shall, at Tenant's expense, remove such
Alterations upon the expiration or any early termination of the Lease Term.
Notwithstanding the foregoing, Tenant may also propose a contractor for
Landlord’s consideration, subject to Landlord’s approval in its sole and
absolute discretion. Tenant shall construct such Alterations and perform such
repairs in a good and workmanlike manner, diligently and without material
cessation, delay or interruption, in conformance with any and all applicable
federal, state, county or municipal laws, rules and regulations and pursuant to
a valid building permit issued by the municipality in which the Building is
located all in conformance with Landlord's construction rules and regulations
and reasonable additional directives; provided, however, that prior to
commencing any Alteration, Tenant shall meet with Landlord to discuss Landlord's
design parameters and code compliance issues. In the event Tenant performs any
Alterations in the Premises which require or give rise to governmentally
required changes to the “Base Building,” as that term is defined below, then
Landlord shall, at Tenant's expense, make such changes to the Base Building. The
“Base Building” shall include the structural portions of the Building, and the
public restrooms, elevators, exit stairwells, paths of travel and the systems
and equipment located in the internal core of the Building on the floor or
floors on which the Premises are located. In performing the work of any such
Alterations, Tenant shall have the work performed in such manner so as not to
obstruct access to the Property or any portion thereof, by any other tenant of
the Property, and so as not to obstruct the business of Landlord or other
tenants in the Building or on the Property. Tenant shall not use (and upon
notice from Landlord shall cease using) contractors, services, workmen, labor,
materials or equipment that, in Landlord's reasonable judgment, would disturb
labor harmony with the workforce or trades engaged in performing other work,
labor or services in or about the Building or the Common Areas. In addition to
Tenant's obligations under Section 8 of this Lease, upon completion of any
Alterations, Tenant shall deliver to the Project construction manager a
reproducible copy of the “as built” drawings of the Alterations as well as all
permits, approvals and other documents issued by any governmental agency in
connection with the Alterations.

  

(c)     Payment for Improvements. If payment is made by Tenant directly to
contractors, Tenant shall (i) comply with Landlord's requirements for final lien
releases and waivers in connection with Tenant's payment for work to
contractors, and (ii) sign Landlord’s standard contractor's rules and
regulations. The costs for any work performed by Landlord on Tenant’s behalf
shall be agreed to prior to commencing the work.

 

(d)     Construction Insurance. In addition to the requirements of Section 6 of
this Lease, in the event that Tenant makes any Alterations, prior to the
commencement of such Alterations, Tenant shall provide Landlord with evidence
that Tenant carries “Builder's All Risk” insurance in an amount approved by
Landlord covering the construction of such Alterations, and such other insurance
as Landlord may reasonably require, it being understood and agreed that all of
such Alterations shall be insured by Tenant pursuant to Section 6 of this Lease
immediately upon completion thereof. In addition, Landlord may, in its
discretion, require Tenant to obtain a lien and completion bond or some
alternate form of security reasonably satisfactory to Landlord in an amount
sufficient to ensure the lien-free completion of such Alterations and naming
Landlord as a co-obligee.

  

 
5

--------------------------------------------------------------------------------

 

 

(e)     Landlord's Property. All Alterations, improvements, fixtures, equipment
and/or appurtenances which may be installed or placed in or about the Premises,
from time to time, shall be at the sole cost of Tenant and shall be and become
the property of Landlord, except that Tenant may remove any fixtures and/or
equipment (e.g., additional HVAC or chillers), which Tenant can substantiate to
Landlord have not been paid for with any Tenant improvement allowance funds
provided to Tenant by Landlord, provided Tenant repairs any damage to the
Premises and Building caused by such removal and returns the affected portion of
the Premises to a building standard tenant improved condition as determined by
Landlord reasonable wear and tear excepted. Furthermore, Landlord may, by
written notice to Tenant prior to the end of the Term, or given following any
earlier termination of this Lease, require Tenant, at Tenant's expense, to
remove any Alterations and/or improvements and/or systems and equipment within
the Premises and to repair any damage to the Premises and Building caused by
such removal and return the affected portion of the Premises to a building
standard tenant improved condition as determined by Landlord reasonable wear and
tear excepted. Notwithstanding the foregoing, Tenant’s obligation to remove
Alterations shall only be applicable to (i) additional work done by Tenant after
the Commencement Date, (ii) those items that are specific to Tenant’s business
and not customarily found within a typical office tenant’s premises and (iii)
all other Alterations for which Landlord gives written notice to Tenant, prior
to installation thereof, that Landlord will require the removal of any such
Alteration. If Tenant fails to complete such removal and/or to repair any damage
caused by the removal of any Alterations and/or improvements and/or systems and
equipment in the Premises and return the affected portion of the Premises to a
building standard tenant improved condition as reasonably determined by Landlord
and within a commercially reasonable time period, Landlord may do so and may
charge the cost thereof to Tenant. Tenant hereby protects, defends, indemnifies
and holds the Landlord Parties harmless from any liability, cost, obligation,
expense or claim of lien in any manner relating to the installation, placement,
removal or financing of any such Alterations, improvements, fixtures and/or
equipment in, on or about the Premises, which obligations of Tenant shall
survive the expiration or earlier termination of this Lease. Landlord shall not
under any circumstances be liable to any equipment lessor or construction lender
for loss or other impairment of their collateral.

 

4.             Rent, Additional Rent, Other Payments & Security Deposit.

 

4.1.         Payment. All Annual Minimum Rent and other charges payable to the
Landlord under any provision of this Lease shall be paid to the Landlord, or as
the Landlord may otherwise designate, in lawful money of the United States at
the address of the Landlord or at such other place as the Landlord in writing
may designate, without any set-off or deduction whatsoever, and without any
prior demand therefor. In addition to the payment of the Annual Minimum Rent and
other charges, the Tenant shall also pay to the Landlord, at the time of payment
of such Annual Minimum Rent and other charges, all sales, use and/or occupancy
taxes payable by virtue of any such payments. Annual Minimum Rent for any period
beginning during the Term which is for less than one (1) month shall be a
prorated portion of the monthly installment.

 

4.2.         Annual Minimum Rent. Annual Minimum Rent is defined as Base Rent
plus Operating Expenses. The Tenant shall pay, without prior notice or demand,
the Annual Minimum Rent specified in Section 1.1 hereof, in equal monthly
installments in advance on the first day of each calendar month included in the
Term. Annual Minimum Rent for the first full month of the Lease Term shall be
paid on or before January 1, 2017. Annual Minimum Rent for any initial partial
calendar month shall be payable on delivery of the Premises. Tenant acknowledges
that late payment by Tenant to Landlord of Annual Minimum Rent or other sums due
hereunder will cause Landlord to incur costs not contemplated by this Lease, the
exact amount of which would be extremely difficult and impractical to ascertain.
Such costs include, but are not limited to, processing and account charges, and
late charges, which may be imposed on Landlord by the terms of any mortgage
encumbering the Premises. Therefore, in the event any installment of Annual
Minimum Rent or any sum due hereunder is not paid within five (5) days after
such amount is due, Tenant shall pay to Landlord as Additional Rent, a late
charge equal to five percent (5%) of each such installment or other sum or
Twenty Five ($25.00) Dollars per month, whichever is greater. A sum of Fifteen
($15.00) Dollars shall also be due from and paid by Tenant to Landlord for each
returned check, and Tenant shall pay a charge of One Hundred Fifty Dollars
($150.00) for preparation of a demand for delinquent rent in addition to all
other sums due by Tenant under this Lease.

 

 
6

--------------------------------------------------------------------------------

 

 

4.3.         Adjustment of Annual Minimum Rent. Increases in the Annual Minimum
Rent specified in Section 1.1 hereof (and the monthly installment thereof) shall
become effective on each anniversary of the Commencement Date or, if the
Commencement Date falls on a day other than the first day of a month, on each
anniversary of the first complete month following the Commencement Date
(“Adjustment Date”) and continuing until the day before the following Adjustment
Date (each such one year period being referred to herein as a “Lease Year.”)

 

4.4.         Additional Rent. Landlord shall furnish to Tenant, prior to January
31st of each year, Landlord's estimate of Operating Expenses for the coming
year. The estimate shall be determined as though the Building were occupied at
the actual occupancy rate or at an occupancy rate of ninety five (95%) percent,
whichever is higher. Tenant shall pay to Landlord, on the first day of each
month as Additional Rent, an amount equal to one-twelfth (1/12) of Tenant's
Proportionate Share of Landlord's estimate of Operating Expenses. Until Landlord
shall furnish such estimate to Tenant, Tenant shall pay to Landlord, on the
first day of each month, an amount equal to the Additional Rent payable during
the preceding month. If there shall be any increase or decrease in Operating
Expenses for any year, whether during or after such year, Landlord shall furnish
to Tenant a revised estimate and the Additional Rent shall be adjusted and paid
or refunded, as the case may be. If the calendar year for which such estimate is
furnished ends after the termination of this Lease, or begins before the
commencement of this Lease, the Additional Rent payable hereunder shall be
prorated to correspond to that portion of the calendar year occurring within the
Term of this Lease. Within one hundred twenty (120) days after the end of each
calendar year, Landlord shall furnish to Tenant an Operating Statement showing
actual Operating Expenses incurred for the preceding year, adjusted where
appropriate to a projected cost as though the Building were 95% occupied for any
periods where actual occupancy was less than 95%. If the Operating Statement
shows that the sums paid by Tenant exceed Tenant's Proportionate Share of
Operating Expenses, Landlord shall promptly either refund to Tenant the amount
of such excess or credit the amount thereof against subsequent payments of
Additional Rent; and if the Operating Statement shows that the sums paid by
Tenant were less than Tenant's Proportionate Share of the same, Tenant shall pay
the amount of such deficiency within ten (10) business days after demand
therefor. Failure or delay of Landlord to submit the written statement referred
to herein shall not waive any rights of Landlord. For purposes of this Lease,
"Operating Expenses" shall mean and include costs and disbursements (other than
income taxes) of every kind and nature which Landlord shall pay or become
obligated to pay because of or in connection with the management, maintenance,
repair or operation of the Building or the Property, including, without
limitation, real property taxes, personal property taxes, electricity, steam,
water, gas, fuel, heating, lighting, air conditioning, window cleaning,
janitorial, insurance (including, without limitation, fire, extended coverage,
liability, workmen's compensation, elevator or any other insurance carried by
Landlord and applicable to the Building or the Property), parking lot
maintenance (including re-striping), landscaping, painting, uniforms, management
fees, supplies, sundries, sales or use taxes on supplies and services, costs of
wages and salaries of all persons engaged in the operation, administration,
maintenance and repair of the Building or the Property, and fringe benefits
(including, without limitation, social security taxes, pension, hospitalization,
welfare or retirement plans, or any other similar or like expenses incurred
under the provisions of any collective bargaining agreement, or any other cost
or expenses which Landlord pays or incurs to provide benefits for employees so
engaged in the operation, administration, maintenance and repair of the Building
or the Property so long as such fringe benefits are reasonable and customary
under the circumstances), the charge of any independent contractor who, under
contract with Landlord or its representative, does any of the work of operating,
maintaining or repairing of the Building, legal and accounting expenses
(including, without limitation, such expenses as relate to the seeking or
obtaining of reductions in and refunds of real estate taxes), and any other
expenses or charges not hereinabove mentioned which in accordance with generally
accepted accounting and management principles for properties in Florida similar
to the Property would be considered an expense of managing, operating,
maintaining or repairing the Building or the Property. Tenant shall also pay to
Landlord, as Additional Rent, when and as billed by Landlord, Tenant's
Proportionate Share of the cost of capital improvements made to the Building by
Landlord after the Commencement Date which are intended to result in a reduction
of Operating Expenses or to comply with any law or regulation that was not
applicable to the Building on the Commencement Date, amortized over such
reasonable period as consistent with generally accepted accounting principles,
together with interest on the unamortized balance at the rate of interest
reasonably available to Landlord for the borrowing of funds for construction of
such capital improvements; provided that Tenant shall only be responsible for
such amortized amounts applicable to the Term. In the case of any capital
improvement which is intended to result in a reduction in Operating Expenses,
the total cost of such capital improvement included in Operating Expenses shall
not exceed the reduction in Operating Expenses resulting from such capital
improvement as reasonably estimated, in accordance with accepted engineering
practices, by Landlord's engineer at the time of installation. Operating
expenses, to the extent of any applicable Tenant HVAC “caps”, shall also include
the costs of routine maintenance (which is not included in any Tenant HVAC
“cap”), repair but not the replacement of the HVAC system in the Premises,
provided that if there are any charges for the maintenance, repair or
replacement of the HVAC system in the Premises which are attributable to the
abuse of the system by the Tenant, or adjustments to the system caused by the
movement or particular preferences of Tenant’s employees in the Premises, Tenant
shall be separately charged, and shall pay as Additional Rent hereunder such
excess charges caused by the abuse of the system, or movement or particular
preferences of employees of Tenant. Specific Operating Expense Exclusions are
detailed in “Exhibit G”.

  

 
7

--------------------------------------------------------------------------------

 

 

Audit. Tenant shall have the right to have Landlord’s books and records
pertaining to Operating Expenses for any year during the Term of this Lease
audited on a confidential basis (“Tenant’s Audit”) provided that (i) such right
shall not be exercised more than once during any calendar year; (ii) if Tenant
elects to conduct Tenant’s audit, Tenant shall provide Landlord with written
notice thereof no later than sixty (60) days following Tenant’s receipt of
Landlord’s statement of Operating Expenses for the year to which Tenant’s Audit
will apply; (iii) Tenant shall have no right to conduct Tenant’s Audit if Tenant
is, either at the time Tenant forwards Landlord written notice that Tenant’s
Audit will be conducted or at any time during Tenant’s Audit, then in default
under this Lease beyond any applicable notice and cure period; (iv) conducting
Tenant’s Audit shall not relieve Tenant from the obligation to pay Tenant’s
Proportionate Share of Operating Expenses, as billed by Landlord, pending the
outcome of such audit; (v) Tenant’s right to conduct such audit for any calendar
year shall expire sixty (60) days following Tenant’s receipt of Landlord’s
statement of Operating Expenses for such year, and if Landlord has not received
written notice of such audit within such sixty (60) day period, Tenant shall
have waived its right to conduct Tenant’s Audit for such calendar year and shall
be deemed to have accepted such statement as true and accurate; (vi) Tenant’s
Audit shall be conducted by a Certified Public Accountant on an hourly (i.e.,
not contingency) basis; (vii) Tenant’s Audit shall be conducted at Landlord’s
office in Orange County, Florida where the records of the year in question are
maintained by Landlord, during Landlord’s normal business hours; and (vii)
Tenant’s Audit shall be conducted at Tenant’s sole cost and expense, provided
that if Tenant’s Audit determines that Landlord has overcharged Tenant by more
than five percent (5%), Landlord shall reimburse Tenant for the reasonable costs
of such Audit. In any event, any overcharges shall be refunded to Tenant within
ten (10) business days after final determination of the overcharges.

 

4.5          Security Deposit. Upon full execution of this Lease by Landlord and
Tenant, Tenant shall pay to Landlord a Security Deposit in the amount set forth
in Section 1.1. hereinabove, to be held by Landlord for the faithful performance
by Tenant of Tenant's covenants and obligations hereunder, it being expressly
understood that the Security Deposit shall not be considered as an advance
payment of Rent or as a measure of Landlord's damages in the event of a default
by Tenant. If at any time during the Term hereof, or the Term as it may be
extended, the Tenant shall be in default in payment of Annual Minimum Rent or
any other sum due the Landlord as Additional Rent, the Landlord may, but shall
not be obligated to, apply all or a part of the Security Deposit for such
payment. The Landlord may also apply all or part of the Deposit to repair
damages to the Premises during or upon the termination of the tenancy created by
this Lease. In such event, the Tenant shall, on demand, pay to the Landlord a
like sum to replenish the Security Deposit. If Tenant is not in default at the
termination of this Lease, Landlord shall return the Security Deposit to the
Tenant. Landlord shall not be required to keep the Security Deposit separate
from its general funds, and Tenant shall not be entitled to interest on the
Security Deposit. Landlord and Tenant agree that Landlord shall be entitled to
immediately endorse and cash Tenant's Rent and Security Deposit check(s)
accompanying this Lease. It is further agreed and understood that such action
shall not guarantee acceptance of this Lease by Landlord, but in the event
Landlord does not accept this Lease, the Tenant's Rent and Security Deposit
checks so delivered shall be refunded in full to Tenant.

  

 
8

--------------------------------------------------------------------------------

 

 

5.             Services, Utilities, Maintenance and Repairs.   

 

5.1   Services & Utilities. The Landlord shall cause the necessary mains,
conduits and other facilities to be provided to supply water, sanitary sewer
facilities and electricity into the Premises. The Tenant shall pay directly all
charges for electric, water, sewer, trash, telephone and any other utilities
used or consumed in the Premises which are separately metered to the Premises.
In the event that Tenant shall fail or refuse to pay any utility charges
individually metered to Tenant, the Landlord may, but shall not be obligated to,
pay such charges, and Tenant shall reimburse the Landlord on demand.

 

Tenant shall timely and directly pay the cost of all utilities, repair services,
maintenance services and replacement expenses relating to or serving the
Premises which are not included within the definition of Operating Expenses. The
costs and expenses which Tenant shall be responsible to timely and directly pay
shall include, without limitation, utilities separately metered for the Premises
(including, but not limited to electricity, water/sewer/trash), and janitorial
services for the interior of the Premises.

 

5.2.  Maintenance by Landlord. Landlord shall keep in good repair and order, the
foundations and exterior walls (excluding, but not limited to, the interior
surface of exterior walls and all windows, doors and thresholds), canopies,
downspouts, gutters, roof and roof deck, and the parking area, exterior
lighting, common areas, structural components, landscaping, fire alarm &
sprinkler systems and other items of repair and replacement covered by Operating
Expenses. For clarification purposes, Landlord is responsible for all capital
expenditures (which shall not be included in Operating Expenses) determined in
accordance with GAAP including but not limited to roof replacement together with
the floor slab, excepting any improper use by Tenant or Tenant exceeding floor
capacity loads, and below grade plumbing. The portion of the Building intended
to be designated as the exterior shall exclude those portions herein covenanted
and agreed by Tenant to be kept in repair. If any plate glass window in the
Premises is damaged or broken by Tenant or Tenant Parties, Tenant shall be
liable for its prompt repair and replacement.

 

Landlord shall be responsible for maintaining a system maintenance contract,
repairs and replacement of heating, ventilating and air conditioning (HVAC)
units, the costs of which shall be included in Operating Expenses (subject to
Exhibit “F” paragraph 2). If there are any charges for the maintenance of the
HVAC system in the Premises which are attributable to the abuse of the system by
the Tenant, or adjustments to the system caused by the movement or particular
preferences of Tenant’s employees in the Premises, Tenant shall be separately
charged, and shall pay as Additional Rent hereunder such excess charges caused
by the abuse of the system, or movement or particular preferences of employees
of Tenant. If Tenant uses heat generating machines or equipment in the Premises
that affects the temperature otherwise maintained by the HVAC system that is
being provided by Landlord, Landlord shall not be required to install
supplementary air conditioning units in the Premises. If Tenant elects to
install supplementary air conditioning units, then the cost of installation,
operation and maintenance thereof, shall be paid by Tenant.

 

 
9

--------------------------------------------------------------------------------

 

 

5.3.  Maintenance by Tenant. Tenant shall keep clean, neat and in good order,
repair and condition the interior of the Premises, including, but not limited
to, all electrical equipment, lighting fixtures and bulbs, above grade plumbing
(including fixtures, lines and facilities), fire safety appliances & equipment
(including extinguishers, smoke detectors, specialty equipment), doors (interior
& exterior), floors, walls and windows, and Tenant will not suffer or permit any
waste of the Premises. Tenant shall be solely responsible for the maintenance
and repair and/or replacement of any upgraded electrical service, upgraded HVAC
equipment, clean rooms and any and all other equipment that is exclusive to
Tenant’s operation of its business within the Premises. Tenant expressly agrees
that the use of roof areas shall be limited to ingress for maintenance purposes
by Landlord only, and that said roof areas shall not be used for antennae,
storage, inventory or other similar uses

 

Tenant shall make all other repairs, whether of a like or different nature,
except those which Landlord is specifically obligated to make under the
provisions of Section 5.2 above. Tenant shall pay the cost of installation,
service, repairs, maintenance and replacement of all supplemental heating,
ventilating and air conditioning equipment or specialty equipment as
necessitated or required by Tenant’s use.

 

Tenant shall keep the Premises equipped with all safety appliances required in
order to comply with any law, ordinance, order or regulation of any governmental
authority or board of fire underwriters having jurisdiction.

 

6.             Insurance.

 

6.1.          Insurance to be Maintained by Tenant. Tenant shall maintain, at
Tenant's expense, with companies reasonably acceptable to Landlord during the
Term the following insurance for the Premises:

 

 

(i)

all-risk (special form) property insurance insuring the Tenant improvements,
including without limitation all Tenant property located in the Premises,
including furniture, equipment, fittings, installations, fixtures, supplies and
any other personal property, leasehold improvements and alterations (“Tenant’s
Property”) in an amount equal to the full replacement cost value, it being
understood that no lack or inadequacy of insurance by Tenant shall in any event
make Landlord subject to any claim by virtue of any theft of or loss or damage
to any uninsured or inadequately insured property;

 

 

(ii)

Business Interruption insurance in an amount at least equal to the rental value
of the Premises for at least 12 months (that is, the aggregate amount of all
rent and other consideration payable under the lease by Tenant);

 

 

(iii)

Commercial general liability insurance written on an occurrence basis including
personal injury, bodily injury, broad form property damage, operations hazard,
contractual liability, with a cross liability clause and a severability of
interests clause to cover Tenant’s indemnities set forth herein, and products
and completed operations liability, in limits not less than $1,000,000 inclusive
per occurrence and $2,000,000 per location annual aggregate, or such higher
limits and additional coverages as Landlord may require from time to time during
the Term and such insurance policies will be written as primary policies, not
contributing with and not supplemental to the coverage that Landlord may carry
and will not be subject to a deductible;

 

 

(iv)

automobile liability insurance covering owned, non-owned and hired vehicles in
an amount not less than a combined single limit of $1,000,000.00 per accident;

 

 

(v)

workers’ compensation insurance in accordance with the laws of the State in
which the Property is located and employer’s liability insurance in an amount
not less than $1,000,000.00 each accident, $1,000,000.00 disease-each employee
and $1,000,000.00 policy limit, with the insurance policies endorsed to waive
the insurance carriers’ right of subrogation against Landlord, subject to
applicable law;

  

 
10

--------------------------------------------------------------------------------

 

 

 

(vi)

umbrella liability insurance with limits of not less than $5,000,000 per
occurrence/$5,000,000 aggregate sitting excess of employer’s liability, auto
liability and general liability, and not more restrictive than all underlying
liability;

 

 

(vii)

in the event Tenant performs any repairs or alterations in the Premises,
Builder’s Risk insurance on an “All Risk” basis (including collapse) on a
completed value (non-reporting) form for full replacement value covering all
work incorporated in the Building and all materials and equipment in or about
the Premises should such exposure not be covered by the all-risk policy in
Section 6.1(i) herein; and

 

 

(viii)

such other reasonable insurance, in such reasonable amounts, as Landlord, or any
Lender or Lessor of Landlord, may from time to time reasonably request against
such other insurable hazards, which at the time are commonly insured against for
property similar to the Property located in or around the region in which the
Property is located.

 

Tenant shall maintain the foregoing insurance coverage in effect commencing on
the earlier to occur of the Commencement Date and the date Tenant takes
possession of the Premises, and continuing to the end of the Term. All liability
policies, including without limitation the General Liability, Automobile
Liability, Employer’s Liability and Umbrella liability, shall name Landlord,
Landlord’s manager, and all lender’s and lessors of Landlord, of which Tenant
has been notified, as additional insureds, as their respective interest may
appear. Tenant shall have the right to include the insurance required by this
Section 6.1 herein under Tenant’s policies of “blanket insurance,” provided that
no other loss which may also be insured by such blanket insurance shall affect
the insurance coverages required hereby.

 

6.2.         The insurance requirements set forth in this Section 6 are
independent of the waiver, indemnification, and other obligations under this
Lease and will not be construed or interpreted in any way to restrict, limit or
modify the waiver, indemnification and other obligations or to in any way limit
any party’s liability under this Lease. In addition to the requirements set
forth in this Section 6, the insurance policies required of Tenant under this
Lease must: be issued by an insurance company with a rating of no less than A-
or better by Standard & Poors or Moody’s or A-VIII in the current Best’s
Insurance Guide or that is otherwise acceptable to Landlord, and admitted to
engage in the business of insurance in the state in which the Building is
located; be primary insurance and noncontributing to any insurance carried by
Landlord, Landlord’s Building manager, and Landlord’s lenders; and be endorsed
to provide that in the event of cancellation, non-renewal or material
modification, Landlord and any lender of Landlord shall receive thirty (30) days
written notice thereof. In addition, Tenant shall provide Landlord with thirty
(30) days prior written notice of the termination of any policy of insurance
required hereunder. Tenant will deliver to Landlord a legally enforceable
certificate of insurance on all policies procured by Tenant in compliance with
Tenant’s obligations under this Lease on or before the date Tenant first
occupies any portion of the Premises, at least ten (10) days before the
expiration date of any policy and upon the renewal of any policy. Landlord shall
have the right to approve all deductibles and self-insured retentions under
Tenant’s policies, which approval shall not be unreasonably withheld,
conditioned or delayed.

 

6.3.         Neither Landlord nor Tenant shall be liable (by way of subrogation
or otherwise) to the other party (or to any insurance company insuring the other
party) for any loss or damage to any of the property of Landlord or Tenant, as
the case may be, with respect to their respective property, the Building, the
Property or the Premises or any addition or improvements thereto, or any
contents therein, to the extent covered by insurance carried or required to be
carried by a party hereto. Landlord and Tenant shall give each insurance company
which issues policies of insurance, with respect to the items covered by this
waiver, and shall have such insurance policies properly endorsed, if necessary,
to prevent the invalidation of any of the coverage provided by such insurance
policies by reason of such mutual waiver. For the purpose of the foregoing
waiver, the amount of any deductible applicable to any loss or damage shall be
deemed covered by, and recoverable by the insured under the insurance policy to
which such deductible relates.

  

 
11

--------------------------------------------------------------------------------

 

 

6.4.         If Tenant shall hire or bring a contractor onto the Premises to
perform any alterations, work or improvements, Tenant agrees to have a written
agreement with contractor whereby they will be required to carry the same
insurance coverages for Commercial General Liability, Automobile Liability,
Worker’s Compensation and Employer’s Liability insurance.  Tenant shall also
require that such contractor’s insurance will meet same additional terms as
required of Tenant herein with regards to adding Landlord and Landlord’s lender
as additional insureds, maintaining primary and non-contributory coverage
carried by Tenant, Landlord, Landlord’s Manager, Landlord’s Lender and
Landlord’s lessor, waiving all rights of recovery and subrogation, and making
certificates of insurance available as evidence of all policies during the term
of their work and in advance of all applicable renewals in lieu of requirements
outlined herein.

 

6.5.         Tenant shall not knowingly conduct or permit to be conducted in the
Premises any activity, or place any equipment in or about the Premises or the
Building, which will invalidate the insurance coverage in effect or increase the
rate of casualty insurance or other insurance on the Premises or the Building,
and Tenant shall comply with all requirements and regulations of Landlord’s
casualty and liability insurer.  If any invalidation of coverage or increase in
the rate of any Tenant required insurance occurs or is threatened by any
insurance company due to any act or omission by Tenant, or its agents,
employees, representatives, or contractors, such statement or threat shall be
conclusive evidence that the increase in such rate is due to such act of Tenant
or the contents or equipment in or about the Premises, and, as a result thereof,
Tenant shall be liable for such increase and such amount shall be considered
Additional Rent payable with the next monthly installment of monthly Annual
Minimum Rent due under this Lease.  In no event shall Tenant introduce or permit
to be kept on the Premises or brought into the Building any dangerous, noxious,
radioactive or explosive substance.

 

6.6.         Landlord shall not be liable for any injury or damage to persons or
property resulting from unknown fire, explosion, falling plaster, steam, gas,
electricity, electrical or electronic emanations or disturbance, water, rain or
snow or leaks from any part of the Building or from the pipes, or caused by
dampness, vandalism, malicious mischief or by any other cause of whatever
nature, unless caused by or due to the gross negligence of Landlord, its agents,
servants or employees.  Tenant shall take all reasonably prudent temporary
measures and safeguards to prevent any injury, loss or damage to persons or
property in the event of an incident in leased space.

 

6.7.         Any insurance limits required by this Lease are minimum limits only
and not intended to restrict the liability imposed on Tenant or any contractor
for work performed under the contract.

 

6.8.         During the Term, the proceeds from any such policy or policies of
insurance shall be used for the repair or replacement of the property and
equipment so insured. Landlord will not carry insurance on Tenant's Property.
Tenant shall furnish Landlord with a certificate of all insurance policies
required by this Lease evidencing the existence and amounts of such insurance
with loss payable clauses satisfactory to Landlord no later than ten (10) days
before the earlier of (i) the Commencement Date or (ii) Tenant’s possession of
the Premises. Renewals of such policies shall be deposited with the Landlord no
later than ten (10) days prior to the expiration of the terms of such coverage.
If the Tenant fails to comply with such requirement, the Landlord may, but shall
not be obligated to, obtain such insurance and keep the same in effect, and
Tenant shall pay Landlord the premium costs thereof upon demand.

 

6.9.         Insurance to be Maintained by Landlord. Landlord shall obtain and
keep in force, during the Term, the following policies of insurance with loss
payable to Landlord: (i) a policy of Combined Single Limit Bodily Injury and
Property Damage Insurance, insuring Landlord against any liability arising out
of ownership, use, occupancy or maintenance of the Building and Property; (ii) a
policy or policies of insurance covering loss or damage to the Building and
Property, but not Tenant's inventory, fixtures, furniture and equipment, in an
amount not to exceed the full replacement value thereof, as the same exists from
time to time, providing all risk protection against all perils included within
the classifications of fire, extended coverage, vandalism, malicious mischief,
special extended perils ("all risk", as such term in the insurance industry) and
plate glass insurance; (iii) a policy of rental value insurance in an amount not
less than one (1) year's gross rentals for all tenants occupying any portion of
the Building; (iv) worker’s compensation insurance as required by state law; and
(v) any other insurance the Landlord deems necessary or appropriate. The cost of
the insurance procured by Landlord shall be considered Additional Rent of which
the Tenant shall pay its Proportionate Share pursuant to Section 4.4 hereof. If
Landlord's insurance premiums exceed the standard premium rates because the
nature of Tenant's operation and use of the Premises results in extra hazardous
exposure, then Tenant shall, upon receipt of appropriate invoices from Landlord,
reimburse Landlord for such increase in premiums. It is understood and agreed
between the parties hereto that any such increase in premiums shall be
considered as Annual Minimum Rent due and shall be included in any lien for
rent. The insurance required to be obtained by Landlord may be obtained by
Landlord through blanket or master policies insuring other entities or
properties owned or controlled by Landlord. Landlord shall furnish Tenant with a
certificate of all insurance policies required by this Lease evidencing the
existence and amounts of such insurance no later than ten (10) days before the
earlier of (i) the Commencement Date or (ii) Tenant’s possession of the
Premises. Renewals of such policies shall be deposited with the Tenant no later
than ten (10) days after to the expiration of the terms of such coverage.

  

 
12

--------------------------------------------------------------------------------

 

 

7.            Additional Covenants of Tenant.

 

7.1.         Affirmative Covenants. The Tenant covenants, at its expense, at all
times during the Term:

 

7.1.1.      To perform promptly all of the obligations of the Tenant set forth
in this Lease and in the Exhibits and Addenda attached hereto, and to pay when
due the Annual Minimum Rent and all other charges and sums which are to be paid
by Tenant pursuant to this Lease.

 

7.1.2.      To use the Premises only for the Permitted Use and to abide by and
conform to all use restrictions set forth in the certificate of occupancy issued
for the Premises, and in the Rules and Regulations (as the same may be
reasonably amended from time to time in Landlord's discretion), the mortgage(s),
if any, filed of record encumbering the Premises, and all other laws, orders,
permits, rules and regulations of any governmental authority claiming
jurisdiction over the Premises.

 

7.1.3.      To defend and hold the Landlord harmless and indemnified from all
injury, loss, claims and damage (including attorneys' fees, paralegals' fees and
disbursements) to any person or property arising from or related to, or
connected with the use or occupancy of the Premises, the conduct or operation of
the Tenant's business, or the Tenant Improvements at the Premises unless caused
by or resulting from the negligence of Landlord, its agents, servants or
employees in the operation or maintenance of the Premises or the Building.
Should Landlord be named as a defendant in any suit brought against Tenant in
connection with or arising out of Tenant's occupancy of the Premises, Tenant
shall indemnify Landlord in accordance with Section 10 of this Lease.

 

7.1.4.      Subject to applicable law, to permit Landlord or the Landlord's
agents to enter upon the Premises at all reasonable times, upon not less than
twenty-four (24) hours prior notice (except in the event of an emergency) to the
President and/or Vice President of Operations of Tenant, to examine and to make
repairs, alterations, improvements or additions to the Premises or the Building
without the same constituting an eviction of the Tenant, in whole or in part,
and all rents shall in no way abate while such repairs, alterations,
improvements or additions are being made by reason of loss or interruption of
business of the Tenant because of the prosecution of any such work. The Landlord
or the Landlord's agents shall also have the right to enter upon the Premises at
reasonable times, upon not less than twenty-four (24) hours prior notice to the
President and/or Vice President of Operations of Tenant, to show them to
prospective mortgagees or purchasers of the Building. During the ninety (90)
days prior to the expiration of the term of this Lease, the Landlord may show
the Premises to prospective tenants, and the Landlord may also place upon the
Premises the usual notices "For Rent", which notices the Tenant shall permit to
remain thereon without molestation. If, during the last month of the Term, the
Tenant shall have removed all of the Tenant's property from the Premises, the
Landlord may immediately enter and alter, renovate and redecorate the Premises
without elimination or abatement of Annual Minimum Rent or other compensation,
and such action shall have no effect upon this Lease. Notwithstanding, Landlord
recognizes that Tenant fulfills sensitive contracts for the Department of
Defense that include provisions that entry must be limited to U.S. Citizens and
certain security clearance and pre-screening measures followed. Furthermore,
reasonable notice to Tenant must be provided at all times except in the event of
an emergency.

 

 
13

--------------------------------------------------------------------------------

 

 

7.1.5.      Reserved.

 

7.1.6       To forthwith cause to be discharged of record (by payment, bond,
order of a court of competent jurisdiction or otherwise) any mechanic's lien at
any time filed against the Premises, the Building or the Property for any work,
labor, services or materials claimed to have been performed at or furnished to
the Premises for or on behalf of the Tenant or anyone holding the Premises
through or under the Tenant. If the Tenant shall fail to cause such lien to be
discharged upon demand, then, in addition to any other right or remedy of the
Landlord, the Landlord may, but shall not be obligated to, discharge the same by
paying the amount claimed to be due, by bonding or by any other proceeding
deemed appropriate by the Landlord, and the amount paid by the Landlord, and all
costs and all expenses, including reasonable attorneys' fees and paralegals'
fees, incurred by the Landlord in procuring the discharge of such lien shall be
deemed to be an additional assessment. The Landlord's estate in the Premises
shall not be subject to any lien or liability under the Lien Laws of the State
of Florida.

 

7.1.7.      To quit and surrender to the Landlord the Premises upon the
expiration of the Term or other termination of the Lease, broom clean, in good
order and condition, ordinary wear and tear excepted, and at Tenant's expense,
to remove all property of the Tenant, to repair all damages to the Premises
caused by such removal, and to restore the Premises to the condition in which
they were prior to the installation of the articles so removed. All property not
so removed shall be deemed to have been abandoned by the Tenant and may be
retained or disposed of by the Landlord, as the Landlord shall desire.

 

7.1.8.      To remain fully obligated under this Lease, notwithstanding any
assignment or sublease or any indulgence by the Landlord to the Tenant or to any
assignee or sublessee.

 

7.1.9.      Subject to Landlord’s maintenance, repair and replacement
obligations in accordance with the provisions of this Lease, Landlord shall have
no liability for any loss or damage to Tenant's business or personal property
arising out of, but not limited to, any of the following causes: hurricanes,
excessive rain, roofing defects, bursting of pipes, fire, windstorm, malfunction
of sewer or water system, interruption of utility services or any act or
omission of Landlord or any of Landlord's agents on or about the Premises.

 

7.1.10.     To keep the Premises free from all rubbish, dirt, and debris and to
deposit all trash in trash receptacles to be furnished by Landlord at designated
locations within the common areas of the Property. The Tenant understands that
boxes and trash shall not be stacked outside of the Premises and/or on any
abutting roadway, driveway or parking area. Landlord, at its option, may provide
containers for recyclable items. Should recycling containers be provided by
Landlord, Tenant agrees to use its best efforts to sort its trash.

 

7.1.11.     To provide Landlord with a financial statement of Tenant in form
reasonably satisfactory to Landlord upon execution of this Lease by Tenant, and
to provide additional financial statements of Tenant, if so requested by
Landlord, provided that under no circumstances shall Tenant be obligated to
provide financial statements to Landlord that are not otherwise prepared by
Tenant in the ordinary course of its business. Notwithstanding the foregoing, so
long as Tenant remains a wholly owned subsidiary of a publicly traded company
and has not entered into an assignment or sublease of this Lease, Tenant shall
not be required to provide the financial statements required by this Section
7.1.11.

 

 
14

--------------------------------------------------------------------------------

 

 

7.1.12.     To furnish to the Landlord any documentation reasonably requested by
Landlord to show the status of this Lease or other financial condition of
Tenant. Any reasonable changes to this Lease required by any Mortgagee of the
Landlord to satisfy the requirements for the financing or refinancing of the
Property unless they materially alter the terms and conditions of this Lease,
shall be agreed to and complied with by the Tenant.

 

7.2.         Negative Covenants. Tenant covenants at all times during the Term
and such further time as the Tenant occupies the Premises, or any part thereof:

 

7.2.1.      Not to injure, overload, deface or otherwise harm the Premises or
any part thereof or any equipment or installation therein; nor commit any waste
or nuisance; nor permit the emission of any objectionable noise, vibration or
odor; nor burn any trash or refuse in or about the Premises; nor make any use of
the Premises, or any part thereof or equipment therein, which is improper,
offensive to adjacent tenants or contrary to any law or ordinance or to
reasonable rules or regulations of the Landlord as such may be promulgated from
time to time; nor park any vehicles so as to interfere with the use of
driveways, walks, roadways, highways, streets or parking areas.

 

 

8.            Prohibition Against Mechanic's Liens.

 

Any liability of the Landlord or of the Property for any work or improvements
made upon the Premises by the Tenant is hereby expressly prohibited. The
interest of the Landlord in and to the Premises, the Building and the Property
shall not be subject to liens for improvements made in or to the Premises by
Tenant or by Tenant's employees, contractors, subcontractors or agents. Tenant
represents and warrants unto Landlord that any construction contract which
Tenant enters into for construction of improvements in the Premises (which shall
occur only following Landlord's express written consent) shall expressly
prohibit the filing of liens against the Landlord's interest in the Premises,
Building and Property.

 

9.            Assignment, Subletting and Encumbrances.

 

9.1.         Landlord's Consent Required. Tenant shall not assign, transfer,
mortgage, pledge, hypothecate or encumber this Lease or any interest therein,
nor sublet the Premises or any part thereof without the prior written consent of
Landlord, which consent may not be unreasonably withheld or delayed by Landlord,
and any attempt to do so without such consent being first obtained shall be
voidable and, at Landlord's election, shall constitute a default of Tenant under
this Lease. Notwithstanding any statement herein to the contrary, Tenant shall
have the right without Landlord’s consent to assign this Lease to a parent or
affiliate of Tenant so long as Tenant shall remain liable hereunder and has
provided Landlord with no less than thirty (30) days prior written notice of
such assignment.

 

9.2.         Tenant's Application for Consent. In the event that Tenant desires
at any time to assign this Lease or to sublet the Premises or any portion
thereof, Tenant shall submit to Landlord, in writing, at least thirty (30) days
prior to the proposed effective date of the assignment or sublease: (i) a Notice
of Intention to Assign or Sublease, setting forth the proposed effective date,
which shall be no less than thirty (30) nor more than ninety (90) days after the
sending of such notice; (ii) the name of the proposed subtenant or assignee;
(iii) the nature of the proposed subtenant's or assignee's business to be
carried on in the Premises; (iv) the terms and provisions of the proposed
sublease or assignment; (v) a current certified financial statement of the
proposed subtenant or assignee; and (vi) such additional information concerning
the proposed assignment or sublease and proposed assignee or sublessee as the
Landlord may reasonably request.

 

 
15

--------------------------------------------------------------------------------

 

 

9.3.         Reserved.

 

9.4.         Assignment or Sublease Profit. In the event of any sublease of all
or any portion of the Premises, having first been approved by Landlord, where
the rental reserved in the sublease exceeds the rental or prorata portion of the
rental, as the case may be, for such space reserved in the Lease, Tenant shall
pay Landlord monthly, as Additional Rent, at the same time as the monthly
installments of Rent required hereunder, one half of the excess of the rental
reserved in the sublease over the rental reserved in this Lease applicable to
the subleased space less Tenant’s reasonable transaction costs including but not
limited to tenant improvements and brokerage fees.

 

9.5.         Permission for Tenant to Assign or Sublease. The granting of
permission for Tenant to assign or sublease the Premises on any one or more
occasions shall not constitute ipso facto waiver of the requirement imposed
hereby that the written consent of the Landlord be obtained for any subsequent
or other assignment or subletting, and the acceptance of rent checks and the
negotiation of same, or the acceptance of rent payments in any other fashion,
from any assignee or sublessee, whether or not Landlord had knowledge of the
assignment or sublease under which such assignee or sublessee claims, shall not
constitute ipso facto consent by Landlord to such assignment or sublease or
constitute a waiver of the restrictions upon assignment and subletting imposed
in this section.

 

10.          Assumption of Risk, Indemnification and Hold Harmless.   

 

Tenant shall indemnify and hold harmless Landlord, its agents, servants and
employees against and from any and all claims arising from Tenant's use of or
the condition of the Premises or the conduct of its business or from any
activity, work or thing done, permitted or suffered by the Tenant in or about
the Premises, and shall further indemnify and hold harmless Landlord against and
from any and all claims arising from any breach or default in the performance of
any obligations on Tenant's part to be performed under the terms of this Lease,
or arising from any act, neglect, fault or omission of the Tenant, or of its
agents or employees, and from and against all reasonable costs, attorneys' fees,
expenses and liabilities incurred in or about such claim or any action or
proceeding brought thereon, and about such claim. Tenant upon notice from
Landlord shall defend the same at Tenant's expense by counsel reasonably
satisfactory to Landlord. Provided that Tenant has assumed the defense and
indemnity obligations hereunder and has engaged counsel reasonably satisfactory
to Landlord, Tenant shall not be obligated to reimburse Landlord for any
attorneys' fees, paralegals' fees, disbursements, consultants' fees, or other
costs incurred for services that are duplicative to or not reasonably related to
Tenant’s obligations. Tenant hereby assumes all risk of damage to property or
injury to persons in, upon or about the Premises from any cause whatsoever,
except that which is caused by the failure of Landlord to observe any of the
terms and conditions of this Lease and such failure has persisted for an
unreasonable period of time after written notice from Tenant to Landlord of such
failure.

 

11.           Landlord's Liabilities.

Landlord shall be under no personal liability with respect to any of the
provisions of this Lease and if Landlord is in default with respect to its
obligations hereunder Tenant shall look solely to the leasehold interest and
equity of the Landlord in the Premises and the Property for the satisfaction of
the Tenant's remedies. It is expressly understood and agreed that the Landlord's
liability under this Lease shall in no event exceed the loss of its leasehold
and equity interest in the Property.

 

 
16

--------------------------------------------------------------------------------

 

 

12.          Environmental Provisions.

 

12.1        Hazardous Materials Provisions.

 

12.1.1     Hazardous Materials Covenants. Tenant shall at all times during the
Term comply with the following requirements: (a) Tenant shall not cause, permit
or suffer any Hazardous Material (as hereafter defined) to be brought upon,
treated, kept, stored, disposed of, discharged, released, produced,
manufactured, generated, refined or used upon, about or beneath the Premises or
the Property by Tenant, its agents, employees, contractors, invitees or
licensees (collectively, "Tenant Parties"), except to the extent commonly used
in the day to day operation of the Premises by Tenant in compliance with all
Environmental Requirements (as hereafter defined), which shall include up to two
(2) self-contained Hazmat storage buildings in the rear of the property (The
Hazmat storage buildings and their placement and location on the Property, all
associated structures, access and entranceways, and all materials stored within
such Hazmat storage buildings, shall at all times meet and comply with all
Environmental Requirements, other applicable governmental rules, regulations and
requirements, and any reasonable Landlord rules and regulations, and shall be
completely enclosed and explosion-proof. Moreover, the design, exterior
appearance and placement on the Property of the Hazmat storage building shall be
subject to Landlord’s prior written approval.). (b) Tenant agrees that all
operations or activities upon, or any use or occupancy of the Premises, or any
portion thereof, by Tenant or any Tenant Parties shall be in all respects in
compliance with all Environmental Requirements then governing or in any way
relating to the generation, handling, manufacturing, treatment, storage, use,
transportation, release, spillage, leakage, dumping, discharge or disposal of
any Hazardous Materials. (c) Tenant shall, at its sole cost and expense,
promptly take all actions required by any federal, state or local governmental
agency or political subdivision to mitigate Environmental Damages (as hereafter
defined) which arise directly or indirectly from or in connection with the
presence, suspected presence, release or suspected release of any Hazardous
Material in or into the air, soil, surface water or groundwater at, on, about,
under or within the Premises or Property, or any portion thereof, by Tenant or
Tenant Parties. Such actions shall include, if required by any such governmental
agency or political subdivision, but not be limited to, the investigation of the
environmental condition of the Premises, the Building or any portion of the
Property adversely affected by Tenant's breach of any of the provisions of this
paragraph (the "Affected Property"), and the preparation of and performance of
any cleanup, remediation, containment, operation, maintenance, monitoring or
restoration work, whether on or off of the Affected Property. Tenant shall take
all actions required by any federal, state or local governmental agency or
political subdivision to restore the Affected Property to the condition existing
prior to the introduction of Hazardous Material upon, about or beneath the
Affected Property in accordance with the standard of remediation imposed by
applicable law. Tenant shall proceed continuously and diligently with such
investigatory and remedial actions, provided that in all cases such actions
shall be in accordance with all applicable requirements of governmental
entities. Any such actions shall be performed in a good, safe and workmanlike
manner by one or more contractors selected by Tenant, and approved in advance in
writing by Landlord, and under the supervision of a consulting engineer,
selected by Tenant and approved in advance in writing by Landlord, and shall
minimize any impact on the business conducted at the Property. Tenant shall pay
all costs in connection with such investigatory and remedial activities,
including but not limited to the charges of such contractor(s) and consulting
engineer, all power and utility costs, any and all taxes or fees that may be
applicable to such activities, and Landlord's reasonable attorneys' fees,
paralegals' fees and costs incurred in connection with monitoring or review of
such investigatory and remedial activities. Tenant shall promptly provide to
Landlord copies of testing results and reports that are generated in connection
with the above-mentioned activities. Promptly upon completion of such
investigation and remediation, Tenant shall permanently seal or cap all
monitoring wells and test holes to industrial standards in compliance with
applicable laws, remove all associated equipment, and restore the Affected
Property to the maximum extent possible, which shall include, without
limitation, the repair of any surface damage, including paving, caused by such
investigation or remediation hereunder. (d) If Tenant shall become aware of or
receive notice or other communication concerning any actual, alleged, suspected
or threatened violation of Environmental Requirements, or liability of Tenant
for Environmental Damages in connection with the Premises or activities of any
person thereon, then Tenant shall deliver to Landlord, within ten (10) days of
the receipt of such notice or communication by Tenant, a written description of
said violation, liability, correcting information or actual or threatened event
or condition, together with copies of any documents evidencing same. Receipt of
such notice shall not be deemed to create any obligation on the part of Landlord
to defend or otherwise respond to any such notification. (e) Tenant shall
promptly provide to Landlord the results of any tests and copies of all
registration permits regarding any underground storage tanks located on the
Premises and Tenant shall comply with same. (f) In the event of any default
under this Lease, Landlord shall have the right in its sole and absolute
discretion, but not the duty, to enter upon the Premises at any reasonable time,
at the expense of Tenant, to conduct an inspection thereof, including invasive
tests, and the activities conducted thereon to determine compliance with all
Environmental Requirements and the existence of any Environmental Damages as a
result of the condition of the Premises or any surrounding properties and
activities thereon. Tenant hereby grants to Landlord, and the agents, employees,
consultants and contractors of Landlord, the right to enter upon the Premises
and to perform such tests thereon or therein as are necessary to conduct such
reviews and investigations in accordance with the preceding sentence. Landlord
shall use its best efforts to minimize interference with the business of Tenant
and to restore the Premises to its previous condition, but Landlord shall not be
liable for any interference caused thereby or any failure to restore if Landlord
reasonably determines that it is not economically practicable. Notwithstanding
any statement herein to the contrary, Tenant shall only be liable for
Environmental Damages to the extent that such Damages occur during the Term and
are not caused by Landlord’s actions or by the actions of any party related to
Landlord. Further, Tenant shall have the right to choose, and the obligation to
diligently and timely pursue, any remedial measures that comply with applicable
laws, and to the extent that Landlord requires any additional actions be taken,
such actions shall be taken by Landlord at Landlord’s sole cost and expense
(except in the event of Tenant’s failure to diligently and timely pursue
remedial measures, in which case Tenant shall be responsible for the cost and
expense of Landlord’s remediation actions).

 

 
17

--------------------------------------------------------------------------------

 

 

12.1.2     Hazardous Materials Definitions. The following terms shall have the
meanings ascribed to them: (a) "Environmental Damages" means all claims,
judgments, damages (including, without limitation, punitive damages), losses,
penalties, fines, liabilities (including strict liability), encumbrances, liens,
costs, and expenses of investigation and defense of any claim, whether or not
such is ultimately defeated, and of any settlement or judgment, of whatever kind
or nature, contingent or otherwise, matured or unmatured, foreseeable or
unforeseeable, including without limitation, reasonable attorneys' fees and
paralegals' fees and disbursements and consultants' fees, any of which are
incurred at any time during or after the Term directly or indirectly from or in
connection with the presence, suspected presence, release or suspected release
of any Hazardous Material in or into the air, soil, surface water or groundwater
at, on, about, under or within the Premises, Building or Property, or any
portion thereof, or any surrounding properties, by Tenant or Tenant Parties and
including, without limitation: (i) Damages for personal injury, or injury to the
Premises, Building or Property or natural resources occurring upon or off of the
Property, but excluding lost profits, exemplary damages, consequential damages,
interest and penalties, and including but not limited to claims brought by or on
behalf of employees of Tenant, with respect to which Tenant waives, for the
benefit of Landlord only, any immunity to which Tenant may be entitled under any
industrial or worker's compensation laws, (ii) fees incurred for the services of
attorneys, consultants, contractors, experts, laboratories and all other costs
incurred in connection with the investigation, cleanup or remediation of such
Hazardous materials or violation of Environmental Requirements including, but
not limited to, the performance of any cleanup, remedial, removal, abatement,
containment, closure, restoration or monitoring work required by any federal,
state or local governmental agency or political subdivision, or reasonably
necessary to restore the Affected Property in accordance with the standard of
remediation imposed by applicable law or otherwise expended in connection with
such conditions, and including, without limitation, any attorneys' fees,
paralegals' fees and costs incurred in enforcing this Lease or collecting any
sums due hereunder; and (iii) liability to any person or entity to indemnify
such person or entity for costs expended in connection with items described in
subpart (ii) next above. Provided that Tenant has assumed the defense and
indemnity obligations hereunder and has engaged counsel reasonably satisfactory
to Landlord as required in Section 10 of this Lease, Environmental Damages shall
not include any attorneys' fees, paralegals' fees, disbursements, consultants'
fees, or other costs incurred for services that are duplicative to or not
reasonably related to Tenant’s obligations. (b) "Environmental Requirements"
means all applicable present and future statutes, regulations, rules,
ordinances, codes, licenses, permits, orders, approvals, plans, authorizations,
concessions, franchises and similar items, of all governmental agencies,
departments, commissions, boards, bureaus or instrumentalities of the United
States, states and political subdivisions thereof and all applicable judicial
and administrative and regulatory decrees, judgments and orders relating to the
protection of human health or the environment including, without limitation: (i)
all requirements, including but not limited to, those pertaining to reporting,
licensing, permitting, investigation and remediation of emissions, discharges,
releases or threatened releases of Hazardous Materials, or relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials; and (ii) all requirements
pertaining to the protection of the health and safety of employees or the
public. (c) "Hazardous Materials" means any substance: (i) the presence of which
requires investigation or remediation under any federal, state or local statute,
regulation, rule, ordinance, order, action or policy; or (ii) which is or
becomes defined as a "hazardous waste" or "hazardous substance" or "pollutant"
or "contaminant" under any federal, state or local statute, regulation, rule, or
ordinance or amendments thereto including, without limitation, the Comprehensive
Environmental Response Compensation and Liability Act (42 U.S.C. Section 9601 et
seq.) or the Resource Conservation and Recovery Act (42 U.S.C. Section 6901 et
seq.); or (iii) which is toxic, explosive, corrosive, flammable, infectious,
radioactive, carcinogenic, mutagenic, or otherwise hazardous and is or becomes
regulated by any governmental authority, agency, department, commission, board,
agency or instrumentality of the United States, any State of the United States,
or any political subdivision thereof; or (iv) the presence of which on the
Property causes or threatens to cause a nuisance upon the Property or to
adjacent properties or poses or threatens to pose a hazard to the Property or
the health or safety of persons on or about the Property; or (v) which contains,
without limitation, gasoline, diesel fuel or other petroleum hydrocarbons or
volatile organic compounds; or (vi) which contains, without limitation,
polychlorinated biphenyls (PCB's) or asbestos or asbestos-containing materials
or urea formaldehyde foam insulation; or (vii) which contains or consists of,
without limitation, radon gas.

 

 
18

--------------------------------------------------------------------------------

 

 

12.1.3     Tenant's Representations and Warranties in Regard to Hazardous
Materials. Tenant represents and warrants as follows: (a) Tenant shall obtain
any and all permits, licenses and other authorizations which may be required
under all Environmental Requirements, including laws relating to emissions,
discharges, release or threatened releases of Hazardous Materials into the
environment (including ambient air, surface water, ground water or land) or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials; (b) Tenant
shall not construct, place, deposit, store, dispose of nor locate on the
Premises or the Property, any PCB's, transformers, capacitors, ballasts, or
other equipment which contains dielectric fluid containing PCB's, or any
asbestos or asbestos-containing materials or any insulation material containing
urea formaldehyde or any radon gas.

 

12.1.4     Indemnification. Tenant agrees to indemnify, reimburse, defend,
exonerate, pay and hold harmless: (a) Landlord, its affiliates and any other
person or entity which holds or which may hereafter have an interest in this
Lease; and (b) the directors, officers, shareholders, partners, employees and
agents of Landlord and any other person or entity which has or which may
hereafter hold an interest in this Lease, from and against any and all
Environmental Damages arising in any manner whatsoever out of the violation of
or non-compliance with any Environmental Requirements, or the breach of any
warranty or covenant or the inaccuracy of any representation of Tenant contained
in this Lease.

 

12.1.5     Survival. Each of the covenants, representations and warranties of
Tenant contained in this Section 12 of this Lease shall survive the termination
or earlier expiration of this Lease for the applicable statute of limitations.

 

 
19

--------------------------------------------------------------------------------

 

 

12.2        Radon Disclosure. RADON GAS: Radon is a naturally occurring
radioactive gas that, when it has accumulated in a building in sufficient
quantities, may present health risks to persons who are exposed to it over time.
Levels of radon that exceed federal and state guidelines have been found in
buildings in Florida. Additional information regarding radon and radon testing
may be obtained from the Tenant's County Public Health Unit.

 

13.          Americans with Disabilities Act.

Landlord and Tenant acknowledge that the Americans with Disabilities Act of 1990
(42 U.S.C. Section 12101 et seq.) and regulations and guidelines promulgated
thereunder, as all of the same may be amended from time to time (collectively
referred to herein as the "ADA") establish requirements under Title III of the
ADA ("Title III") pertaining to business operations, accessibility and barrier
removal, and that such requirements may be unclear and may or may not apply to
the Premises, Building or the Property depending upon, among other things: (i)
whether Tenant's business operations are deemed a "place of public
accommodation" or a "commercial facility", (ii) whether compliance with such
requirements is "readily achievable" or "technically infeasible", and (iii)
whether a given alternative affects a "primary function area" or triggers
so-called "path of travel" requirements. Landlord and Tenant acknowledge and
agree that Tenant has been provided an opportunity to inspect the Premises, the
Building and Property sufficient to determine whether or not the Premises,
Building and Property in their condition current as of the Lease Date deviate in
any manner from the ADA Accessibility Guidelines ("ADAAG") or any other
requirements under the ADA pertaining to the accessibility of the Premises,
Building or Property. Tenant further acknowledges and agrees that except as may
otherwise be specifically provided herein, Tenant accepts the Premises, Building
and Property in "as is" condition and agrees that Landlord makes no
representation or warranty as to whether the Premises, Building or Property
conform to the requirements of the ADAAG or any other requirements under the ADA
pertaining to the accessibility of the Premises, Building or Property. If
Landlord is to perform Tenant Improvements pursuant to this Lease, Tenant has
reviewed the plans and specifications for the work and has independently
determined that such plans and specifications are in conformance with ADAAG and
any other requirements of the ADA and all other laws, rules and regulations
applicable to the Tenant Improvements. Tenant further acknowledges and agrees
that to the extent that Landlord prepared, reviewed or approved any of those
plans and specifications, such action shall in no event be deemed any
representation or warranty that the same comply with any requirements of the
ADA. Notwithstanding anything to the contrary in this Lease, Landlord and Tenant
agree to allocate responsibility for Title III compliance as follows: (a) Tenant
shall be responsible for all Title III compliance (other than "path of travel"
requirements which shall be addressed as provided in (b) next below) and costs
in connection with the Premises, excluding structural work, if any, which shall
be the responsibility of the Landlord, and including any leasehold improvements
or other work to be performed in the Premises under or in connection with this
Lease, and (b) Landlord shall perform, and Tenant shall be responsible for the
cost of, any so-called Title III "path-of-travel" requirements triggered by any
construction activities or alterations in the Premises, after the initial
improvements. Except as set forth above with respect to Landlord's Title III
obligations, Tenant shall be solely responsible for all other requirements under
the ADA relating to the Tenant or any affiliates or persons or entities related
to the Tenant or the Premises, including, without limitation, requirements under
Title I of the ADA pertaining to Tenant's employees.

 

14.          Destruction and Condemnation.

 

14.1.       Fire or Other Casualty. In the event of (i) a partial destruction of
the Premises or the Building during the Term which requires repairs to either
the Premises or the Building, or (ii) the Premises or the Building being
declared unsafe or unfit for occupancy by any authorized public authority for
any reason other than Tenant's act, use or occupation, which declaration
requires repairs to either the Premises or Building, Landlord may elect to
commence repairs within sixty (60) days thereof, but such partial destruction
shall in no way serve to annul or void this Lease, except that Tenant shall be
entitled to a proportionate reduction of Annual Minimum Rent and other charges
while such repairs are being made if the Premises are rendered untenantable
thereby. The proportionate reduction is to be based upon the extent to which the
making of repairs shall interfere with the business carried on by Tenant in the
Premises. In the event that Landlord does not elect to commence repairs within
sixty (60) days, or repairs cannot be made under current laws and regulations,
either party may terminate this Lease upon ten (10) days' written notice. A
total destruction, including any destruction required by any authorized
governmental authority, of either the Premises or the Building shall terminate
this Lease. Landlord shall not be required to repair any property installed in
the Premises by Tenant nor to repair any portion of the Premises for which
insurance proceeds are not paid to Landlord. Nothing herein shall authorize
abatement or reduction of rent because of total or partial destruction arising
out of the negligent or willful acts of omission or commission by Tenant.

 

 
20

--------------------------------------------------------------------------------

 

 

14.2.     Condemnation. If any part of the Premises shall be taken or condemned
for a public or quasi-public use, and a part thereof remains which is suitable
for occupation hereunder, this Lease shall, as to the part so taken, terminate
as of the date title shall vest in a condemnor, and the Annual Minimum Rent
payable hereunder shall be adjusted so that the Tenant shall be required to pay
for the remainder of the Term only such portion of such Rent as the number of
square feet in the part remaining after the condemnation bears to the number of
square feet in the entire Premises at the date of condemnation; but, in such
event, Landlord or Tenant shall have the option to terminate this Lease as of
the date when title to the part so condemned vests in a condemnor. If all or any
part of the Premises shall be taken or condemned so that there does not remain a
portion suitable for occupation, this Lease shall thereupon terminate. If all or
a part of the Premises be taken or condemned, all compensation awarded upon such
condemnation or taking shall go to the Landlord and the Tenant shall have no
claim thereto, and the Tenant hereby irrevocably assigns and transfers to the
Landlord any right to compensation or damages to which the Tenant may be
entitled during the Term hereof by reason of the condemnation of all, or a part,
of the Premises. Tenant shall retain the right to pursue reimbursement related
to the condemnation of its leasehold interests, however, that Tenant shall make
no claim which shall diminish or adversely affect any award claimed or received
by Landlord. Further, upon any condemnation of the Property that renders the
Premises commercially impractical for Tenant to use for the intended use, Tenant
shall be entitled to terminate this Lease by thirty (30) days’ advance written
notice to Landlord.

 

15.          Defaults and Remedies.

 

15.1.       Events of Default. The following events shall be deemed to be events
of default by Tenant under this Lease: (i) Tenant shall fail to pay any rent or
any other sums of money due hereunder and such failure shall continue for a
period of seven (7) days after the date such sum is due; (ii) Tenant shall fail
to comply with any provisions of this Lease or any other written agreement
between Landlord and Tenant, all of which terms, provisions and covenants shall
be deemed material; (iii) the leasehold hereunder demised shall be taken on
execution or other process of law in any action against Tenant; (iv) Tenant
shall fail to promptly move into, take possession of, and operate its business
on the Premises when the Premises are ready for occupancy or shall cease to do
business in or abandon any substantial portion of the Premises unless Landlord
preapproves such delayed possession or operation, in writing, and Tenant
continues to fulfill their financial and other obligations dictated within this
Lease; (v) Tenant shall become insolvent or unable to pay its debts as they
become due, or Tenant notifies Landlord that it anticipates either condition;
(vi) Tenant takes any action to, or notifies Landlord that Tenant intends to
file a petition under any section or chapter of the United States Bankruptcy
Code and rules and regulations promulgated thereunder, or under any similar law
or statute of the United States or any state thereof, or a petition shall be
filed against Tenant under any such statute or Tenant or any creditor of Tenant
notifies Landlord that it knows such a petition will be filed or Tenant notifies
Landlord that it expects such a petition to be filed; (vii) a receiver or
trustee shall be appointed for Tenant's leasehold interest in the Premises or
for all or a substantial part of the assets of Tenant.

 

15.2.       Remedies. In the event of any monetary default or breach by Tenant
which such breach shall have continued for a period of three (3) days, and any
non-monetary default or breach which shall have continued for a period of thirty
(30) days, after the Landlord shall have given written notice by certified or
registered mail to the Tenant at its office address set forth in Section 1.1.
hereof, then, in such event, Landlord shall have the option to pursue any one or
more of the following remedies (unless Tenant has begun the cure process for a
non-monetary default or breach within thirty (30) days of Landlord’s notice and
is diligently pursuing such cure, but in no event shall the cure period exceed
sixty (60) days):

 

 
21

--------------------------------------------------------------------------------

 

 

15.2.1.     Landlord shall have the right to cancel and terminate this Lease and
dispossess Tenant.

 

15.2.2.     In regard to monetary defaults only that have continued for five (5)
business days after written notice to Tenant from Landlord, Landlord shall have
the right without terminating or canceling this Lease to declare all amounts and
rents due under this Lease for the remainder of the existing Lease Term (or any
applicable extension or renewal thereof) to be immediately due and payable, and
thereupon all rents and other charges due hereunder to the end of the initial
term or any renewal term, if applicable, shall be accelerated. The amount
accelerated shall be calculated as the net present value.

 

15.2.3.     Landlord may elect to enter and repossess the Premises and relet the
Premises for Tenant's account, holding Tenant liable in damages for all
reasonable expenses incurred in any such reletting and for any difference
between the amount of rent received from such reletting and that is due and
payable under the terms of this Lease.

 

15.2.4.     Landlord may enter upon the Premises and do whatever Tenant is
obligated to do under the terms of this Lease. Tenant agrees to reimburse
Landlord on demand for any reasonable expenses which Landlord may incur in
effecting compliance with Tenant's obligations under this Lease and Tenant
further agrees that Landlord shall not be liable for any damages resulting to
the Tenant from such action.

 

15.2.5.     All such remedies of Landlord shall be cumulative, and, in addition,
Landlord may pursue any other remedies that may be permitted by law or in
equity. Forbearance by Landlord to enforce one or more of the remedies herein
provided upon an event of default shall not be deemed or construed to be a
waiver of such default.

 

15.2.6.     In addition to the specific remedy or remedies elected by Landlord
in the event of Tenant's default, Landlord shall be entitled to recover from
Tenant all damages incurred by Landlord by reason of Tenant's default, including
but not limited to, the cost of recovering possession of the Premises; expenses
of reletting, including necessary renovations and alterations of the Premises;
all court costs and reasonable attorneys' fees and paralegals' fees and other
costs and expenses; and that portion of the leasing commission paid by Landlord
applicable to the unexpired term of this Lease. Unpaid installments of rent or
other sums shall bear interest from the due date thereof at ten percent (10%)
per annum.

 

15.2.7     The remedies provided to Landlord shall be enforceable to the maximum
extent not prohibited by applicable law, and the unenforceability of any portion
hereof shall not thereby render unenforceable any other portion. Notwithstanding
any statement herein to the contrary, under no circumstances shall Tenant be
liable to Landlord for special, consequential, or exemplary damages.

 

15.3  .     Abandonment of Premises. Landlord and Tenant agree that, for the
purposes of this Lease, abandonment of the Premises shall have occurred if (i)
Tenant has been absent from the Premises for a period of thirty (30) consecutive
days, (ii) the Annual Minimum Rent is not current, and (iii) ten (10) days have
elapsed since service of a three (3) day notice in writing by Landlord upon
Tenant requiring payment of Annual Minimum Rent or the possession of the
Premises.

 

15.4.       Waiver of Jury Trial. Landlord and Tenant hereby waive trial by jury
in any action, proceeding or counter-claim brought by either of the parties
hereto against the other on any matter arising out of or in any way connected
with this Lease.

 

 
22

--------------------------------------------------------------------------------

 

 

15.5.       Holdover by Tenant. If Tenant should remain in possession of the
Premises after the expiration of the Term then such holding over shall be
construed as a tenancy at sufferance. If Tenant notifies Landlord, in writing,
at least ninety (90) day prior to lease expiration of its intent to holdover,
(“Holdover Notice”) then the holdover rate shall be at 150% of the then current
Annual Minimum Rent (including Base Rent plus Operating Expenses) for the first
ninety (90) days and double the then current Annual Minimum Rent thereafter, and
subject to all other conditions, provisions and obligations of this Lease
insofar as the same are applicable to a tenancy at sufferance. In the event
Tenant does not provide the Holdover Notice at least ninety (90) days’ prior to
lease expiration, the holdover rate shall be double the then current Annual
Minimum Rent.

 

15.6.       Landlord's Right to Cure Defaults. The Landlord may, but shall not
be obligated to, cure at any time, without notice, any default by the Tenant
under this Lease; and, whenever the Landlord so elects, all reasonable costs and
expenses incurred by the Landlord in curing such default, including, without
limitation, reasonable attorney's fees, together with interest on the amount of
costs and expenses so incurred at the rate of twelve percent (12%) per annum,
shall be paid by the Tenant to the Landlord on demand and shall be recoverable
as Additional Rent.

 

15.7.       Waiver. The waiver by Landlord of any breach of any term, covenant
or condition herein contained shall not be deemed to be a waiver of any other or
any subsequent or continuing breach of the same. The subsequent acceptance or
Rent hereunder by Landlord shall not be deemed to be a waiver of any preceding
breach by Tenant of any term, covenant or condition of this Lease, other than
the failure of Tenant to pay the particular rental so accepted, regardless of
Landlord's knowledge of such preceding breach at the time of acceptance of such
Rent.

 

15.8.       Landlord’s Default. In case Landlord shall fail or neglect to keep
or perform any of the covenants or agreements in this Lease on the part of
Landlord to be kept and performed, and if said default shall continue for thirty
(30) days (or such lesser reasonable period of time if emergency repairs or
replacements are required) following written notice thereof from Tenant to
Landlord to cure the specific default or defaults, in addition to all other
remedies provided hereunder or now or hereafter afforded or provided by law or
equity (which remedies shall be cumulative and non- exclusive), Tenant may at
its election perform such covenant, agreement or work for or on behalf of the
Landlord or make good any such default, as more particularly described in
Section 7 of the Addendum to this Lease. Tenant's right to cure a default by
Landlord under this paragraph shall not become effective if, within such thirty
(30) day period (or such lesser applicable period if emergency repairs or
replacements are required, with simultaneous notice to the Landlord), Landlord
or Lender commences to cure the default and thereafter diligently performs such
things as may be necessary to cure its default.

 

16.          Miscellaneous Provisions.

 

16.1.        Notice.

Any notice or demand from the Landlord to the Tenant or from the Tenant to the
Landlord shall be in writing and shall be deemed duly delivered if mailed by
certified mail, return receipt requested, addressed, if to the Tenant, at the
address of the Tenant or such other address as the Tenant shall have last
designated by written notice to the Landlord; if to the Landlord, at the address
of the Landlord or such other address as the Landlord shall have last designated
by written notice to the Tenant. Notices shall be deemed delivered when mailed
in the manner prescribed above.

 

Tenant’s Address for Notices:

10901 N. McKinley Drive

Tampa, FL 33612

Attn: Mr. James M. Long

V.P. of Operations

 

 
23

--------------------------------------------------------------------------------

 

 

Landlord’s Address for Notices:

University Business Center I, LLC

c/o Taurus Management Services, Inc.

610 N. Wymore Road, Suite 200

Maitland, FL 32751

 

16.2.       Estoppel Certificate.

The Tenant agrees that it will within ten (10) business days following written
notice by the Landlord, execute, acknowledge and deliver to the Landlord a
statement in writing certifying that this Lease is unmodified and in full force
and effect, or setting forth any such modifications, and the dates to which the
Annual Minimum Rent and all other payments due hereunder from the Tenant have
been paid, the amount of the Security Deposit then remaining and the amount of
any payments paid by Tenant in advance, and stating whether or not, to the best
knowledge of Tenant, the Landlord is in default in the performance of any
covenant, agreement or condition contained in this Lease and, if so, specifying
each such default. The failure of the Tenant to execute, acknowledge and deliver
to the Landlord a statement in accordance with the provisions of this Section
will constitute a breach of this Lease by the Tenant.

 

16.3.       Applicable Law and Construction.

The laws of the State of Florida shall govern the validity, performance and
enforcement of this Lease. The covenants and undertakings contained herein are
independent, not dependent covenants, and the invalidity or unenforceability of
any provision of this Lease shall not affect or impair any other provision. All
negotiations, considerations, representations and understandings between the
parties are incorporated into this Lease. The headings of the several articles
and sections contained herein are for convenience and do not define, limit or
construe the contents of such articles or sections.

 

16.4.       Landlord’s Approval. Whenever, in this Lease, Tenant requests
Landlord’s approval, such approval may not be unreasonably withheld or delayed
unless otherwise specified herein this Lease.

 

16.5        Subordination.

 

16.5.1.    This Lease is subject and subordinate to any ground lease, mortgage,
deed of trust, or any other hypothecation for security now or hereafter placed
upon the Property, and to any and all advances on the security thereof, and to
all renewals, modifications, consolidations, replacements and extensions
thereof. In confirmation of such subordination, the Tenant shall promptly
execute any certificate that the Landlord may reasonably request.

 

16.5.2.    At the option of the Landlord, or any successor Landlord or the
holder of any mortgage affecting the Premises, the Tenant agrees that neither
the foreclosure of a mortgage affecting the Premises nor the institution of any
suit, action, summary or other proceeding against the Landlord herein, or any
successor Landlord, or any foreclosure proceeding brought by the holder of any
such mortgage to recover possession of the Property shall, by operation of law
or otherwise, result in the cancellation or termination of this Lease, and upon
the request of Landlord, any successor Landlord or the holder of such mortgage,
Tenant covenants and agrees to execute an instrument in writing satisfactory to
Landlord, successor Landlord, or to the holder of such mortgage, or to the
purchaser of the mortgaged premises in foreclosure, whereby Tenant attorns to
such successor in interest. No mortgagee or purchaser at foreclosure sale shall
be liable to Tenant or subject to off sets or defenses arising as a result of
acts or omissions of a prior Landlord.

 

Notwithstanding anything to the contrary, the subordination of this Lease to any
mortgage or deed of trust is expressly conditioned upon the holder or
beneficiary and trustees thereof expressly agreeing in the mortgage or deed of
trust, or in a separate instrument that (i) Tenant will not be named or fined in
any proceeding (or trustees' sale) to enforce the mortgage or deed of trust
unless such be required by law in order to perfect the proceeding (or sale),
(ii) enforcement of any mortgage or deed of trust shall not terminate this Lease
or disturb Tenant in the possession and use of the Premises (except in the case
where Tenant is in default beyond the period, if any, provided in this Lease to
remedy such default), (iii) any party succeeding to the interest of Landlord as
a result of the enforcement of any mortgage or deed of trust shall be bound to
Tenant, and Tenant shall be bound to it, under all the terms, covenants, and
conditions of this Lease (including any concessions i.e. buildout allowance,
free rent, etc.), for the balance of the term of this Lease, including renewal
terms, with the same force and effect as if such party were the original
Landlord under this Lease and (iv) insurance proceeds and condemnation awards
shall be first applied to restore the Building and the Premises as required by
the terms of this Lease.

 

 
24

--------------------------------------------------------------------------------

 

 

16.6.       Landlord's Liability.

The liability under this Lease of Landlord shall be limited to its interest in
the Building of which the Premises are a part; and Tenant, its successors and
assigns, hereby waive all rights to proceed individually against Landlord or any
of Landlord's partners, officers, directors or shareholders. The term
"Landlord", as used in this Section, shall mean only the owner or owners at the
time in question of the fee simple title to the Property, and in the event of
any transfer of such title or interest Landlord (and in case of any subsequent
transfers, the then grantor) shall be relieved from and after the date of such
transfer of all liability with respect to Landlord's obligations under this
Lease, provided that any funds in the hands of Landlord (or then grantor at the
time of such transfer) in which Tenant has an interest, shall be delivered to
the grantee. The obligations to be performed by Landlord shall, subject to the
foregoing, be binding on Landlord's successors and assigns only during their
respective periods of ownership, and no successor Landlord shall have liability
to Tenant with respect to defaults hereunder occasioned by the acts or omissions
of any predecessor Landlord.

 

16.7.       No Oral Changes.

This Lease shall not be changed or terminated orally, but only upon an agreement
in writing signed by the parties hereto.

 

16.8.       No Representation by Landlord.

The Landlord and the Landlord's agents have made no representations, warranties
or promises with respect to the Premises, Building or Property, except as herein
expressly set forth. This Lease specifically supersedes any prior written or
oral communications between Landlord and Tenant or any of their agents.

 

16.9.       Parking.

The Tenant shall be entitled to park in common with other tenants of the
Property. Tenant agrees not to overburden the parking facilities and agrees to
cooperate with Landlord and other tenants in the use of the parking facilities.
Providing that Tenant retains a parking ratio of at least four spaces per 1,000
square feet leased, Landlord reserves the right, in its absolute discretion, to
allocate parking spaces among Tenant and other tenants of the Property, or to
assign parking.

 

16.10.     Signs.

Tenant shall have the right to maintain throughout the term of this Lease a sign
with Tenant's name thereon at or near the front entrance to the Premises at a
place designated by Landlord. Such sign shall be of a size, design, material and
specification as shall meet the standards and criteria of Landlord. The written
consent and approval of Landlord shall be obtained prior to the installation of
any sign. A sign for which the written approval of Landlord has not been
obtained may be removed by Landlord at Landlord's discretion. 

 

In addition, Tenant shall be entitled to place its sign in a location designated
by Landlord on the exterior of the Building and on the monument sign (at
Tenant's sole cost and expense), subject to the following terms and conditions:
(i) Landlord shall have the right to designate design standards relating to
placement, design, size, material, color, and attachment, (ii) Tenant's signage
shall comply with all applicable governmental requirements (applications for
approval, if required, shall be at Tenant's sole cost and expense), (iii)
Tenant's sign shall be removed at Tenant's sole cost at the end of the Term or
earlier termination of the Lease and all damage promptly repaired at Tenant's
cost, and (iv) the sign rights under this section shall not prohibit Landlord
from granting other tenants the right to install signage on the Property,
however, not the Building so long as Tenant occupies the entire Building.
Landlord shall have the right to remove Tenant's name or sign from the Building,
if, at any time during the Term, Tenant (a) assigns this Lease, or ( b) ceases
to occupy at least 10,000 rentable square feet of space in the Building. The
signs will conform to Landlord's sign criteria. Tenant shall maintain these
signs in good condition and repair during the Term at Tenant's sole cost and
expense.

 

 
25

--------------------------------------------------------------------------------

 

 

16.11.     Recording of Lease.

Neither this Lease nor any memorandum or notice hereof shall be recorded by
Tenant. However, it may be recorded by Landlord at Landlord's option. If this
Lease, or any memorandum or notice hereof is recorded by the Tenant, such
recordation may be declared by Landlord as a material event of default by Tenant
hereunder.

 

16.12.     Notice to Mortgagee and Opportunity to Cure.

Tenant agrees to give any mortgagee(s) of the Property, by certified mail, a
copy of any Notice of Default served upon the Landlord, provided that prior to
such Notice, Tenant has been notified in writing (by way of Notice of Assignment
of Rents and Leases, or otherwise), of the addresses of such mortgagee(s).
Tenant further agrees that if Landlord shall have failed to cure such default
within the time provided for in this Lease, then the mortgagee(s) shall have an
additional thirty (30) days within which to cure such default, or if such
default cannot be cured within that time, then such additional time as may be
necessary if within such thirty (30) days the mortgagee(s) has commenced and is
diligently pursuing the remedies necessary to cure such default (including, but
not limited to, commencement of foreclosure proceedings, if necessary to effect
such cure), in which event this Lease shall not be terminated while such
remedies are being so diligently pursued.

 

16.13.     Costs and Expenses.

The prevailing party in any action or litigation shall be entitled to
reimbursement from the other party for all reasonable costs and expenses,
including reasonable attorney fees, associated with such action or litigation. 

 

16.14.     Joint Obligation.

If there is more than one party or person executing this Lease as Tenant, the
obligations hereunder imposed upon Tenant shall be joint and several among all
parties or persons executing this Lease as Tenant.

 

16.15.     Time.

Time is of the essence of this Lease and each and all of its provisions in which
performance is a factor.

 

16.16      Brokerage Commission.

Tenant represents and warrants unto Landlord that Tenant has had no dealings
with any broker or agent in connection with this Lease other than CBRE, Inc. as
Landlord’s representative and Newmark Grubb Knight Frank as Tenant’s
representative, and Tenant covenants to pay, hold harmless and indemnify
Landlord from and against any and all cost (including attorneys' fees,
paralegals' fees and costs including at appellate levels and post- judgment
proceedings), expense and liability for any compensation, commissions and
charges claimed by any other agent or broker by or through Tenant with respect
to this Lease or the negotiation thereof.

 

 
26

--------------------------------------------------------------------------------

 

 

16.17.     Quiet Possession.

Upon Tenant paying the Rent reserved hereunder and observing and performing all
of the covenants, conditions and provisions on Tenant's part to be observed and
performed hereunder, Tenant shall have quiet possession of the Premises for the
entire Term.

 

16.18.     Addendum.

[This Section 16.18 shall apply only if the provision in Section 1.1 of this
Lease referring to an Addendum is marked Yes.] See Exhibit F attached hereto and
fully incorporated herein (the "Addendum") for special provisions relating to
this Lease. In the event any provision of the Addendum conflicts with other
provisions of this Lease, the conflicting provision of the Addendum shall
control, but only to the extent of such conflict.

 

IN WITNESS WHEREOF, the Landlord and the Tenant have hereunto executed this
Lease as of the day and year first above written. Individuals signing on behalf
of an entity warrant that they have the authority to bind that entity. This
Lease shall be binding upon the undersigned, and the successors, heirs,
executors and administrators of the undersigned, and shall inure to the benefit
of the Landlord and Tenant, and their respective successors and assigns.

 

 

Signed, sealed and delivered

in the presence of:  

 

LANDLORD:

University Business Center I, LLC,

a Florida limited liability company

 

 

 

 

 

 

 

 

 

 

Print Name:

 

 

By:  Taurus CD 162 Tampa Florida GP, LLC, a

 

 

 

 

         Delaware limited liability company,

 

 

 

         Its: Manager

 

Print Name:

 

 

 

 

 

 

 

By: Taurus Investment Holdings, LLC,

 

 

 

 

a Massachusetts limited liability company,

 

 

 

 

Its: Sole Member

 

 

 

 

 

By:

 

 

 

 

 

Linda G. Kassof, Manager

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

Signed, sealed and delivered

in the presence of:  

 

TENANT:

Sypris Electronics, LLC, a Delaware limited

liability company

 

 

 

 

 

 

Print Name:

 

 

By:

 

 

 

Print Name:

 

 

      Its:    

Print Name:

 

 

Date:

 

 

   
 
27

--------------------------------------------------------------------------------

 

 

EXHIBIT "A" – Site Plan 

[syprisa.jpg]

 



 
28

--------------------------------------------------------------------------------

 

  

EXHIBIT "A-1" – Space Plan

[syprisa1.jpg]

 

 
29

--------------------------------------------------------------------------------

 

  

EXHIBIT "B"- Tenant Improvements Addendum

(Pursuant to Section 3.1 of this Lease)

 

Landlord shall improve the Premises in accordance with the preliminary plans and
specifications prepared by AI Collaborative, Inc. and dated January 20, 2015
(the “Tenant Improvements”), subject to final Construction Documents approved by
both Landlord and Tenant. Tenant shall furnish Landlord with all information
Landlord requests to prepare final plans and specifications for the Tenant
Improvements. After receipt of such information from Tenant, Landlord shall
cause final plans and specifications to be prepared and submit them to Tenant
for Tenant's approval. Tenant shall have five (5) calendar days in which to
notify Landlord of any changes or modifications Tenant desires. If Landlord
receives no such notice within said five (5) day period, Tenant shall be deemed
to have approved the final plans and specifications without change or
modification. Any changes requested by Tenant during said five (5) day period
shall be made to the plans and specifications only upon Landlord's consent and
approval thereto.

 

Upon approval of the final plans and specifications for the Tenant Improvements,
each party shall initial a set thereof for identification and shall complete and
execute the Plan Approval Form attached hereto. If any changes to the final
plans and specifications are required by any governmental authority, Landlord
shall promptly notify Tenant in writing of the required changes. If Tenant does
not object to such changes within five (5) days, Tenant's approval shall be
presumed. Any changes requested by Tenant after approval of the final plans and
specifications or after commencement of construction shall be subject to
Landlord's approval and at Tenant's expense. Throughout the process of preparing
final plans and specifications and of obtaining the necessary governmental
permits and approvals, each party shall act diligently and in good faith and
shall cooperate with the other in whatever manner may be reasonably required.

 

Following approval of the final plans and specifications, Landlord shall apply
for and endeavor to obtain necessary building permits and other governmental
permissions for construction of the Tenant Improvements. Following issuance of
such necessary building permits and other governmental permissions, Landlord
shall commence construction in accordance with the final plans and
specification. Landlord shall endeavor to substantially complete the Tenant
Improvements and to tender the Premises to Tenant on or before the Commencement
Date, as same may be extended in accordance with the Lease.

 

By taking possession of the Premises, Tenant shall be deemed to have
acknowledged that the Tenant Improvements have been completed in accordance with
the final plans and specifications and that the Premises are in good condition
and repair subject only to written punch list items identified by Tenant and
acknowledged by Landlord and to latent defects not reasonably discoverable upon
an inspection of the Premises. Landlord shall repair such identified punch list
items and identified latent defects with reasonable diligence.

 

Landlord's cost in planning, designing, permitting and constructing the Tenant
Improvements, including all permitting fees, shall not exceed the Tenant
Improvement Allowance described in Section 1.1 of this Lease. Tenant shall pay
any expenses exceeding the Tenant Improvement Allowance prior to Tenant's
occupancy of the Premises in accordance with Section 3.1 of this Lease. The
Tenant Improvement Allowance may not be used for equipment or furnishings. There
shall be no rebate or refund for any unused portion of the Tenant Improvement
Allowance; however, Tenant shall be permitted to trade free rent to include
Annual Base Rent and Additional Rent for additional Tenant Improvement dollars,
not to exceed ten dollars ($10.00) per square foot.

 

Tenant shall be permitted access to the Premises six (6) months prior to
occupancy for the purposes of installing equipment, lines, etc., so long as
Tenant does not interfere with the ongoing Tenant Improvements and coordinates,
with at least 24 hours prior notice, with the General Contractor and/or Project
Manager to obtain access.

 

 
30

--------------------------------------------------------------------------------

 

 

 

PLAN APPROVAL FORM

 

 

Landlord and Tenant have reviewed the construction documents prepared by (insert
architect) identified as (insert information from plans) dated (insert date of
drawings) and hereby approve said construction documents.

 

By signature below, Tenant authorizes Landlord to proceed with final pricing and
construction of its Premises as outlined in the above referenced construction
documents.

 

Tenant hereby selects the following finishes:

 

Carpet:

 

 

 

Paint:

 

 

 

VCT:

 

 

 

Tile: 

 

 

 

Doors:

 

 

 

Other:

 







 

AGREED AND ACCEPTED:

 

TENANT:

 

 

By: 

 

 

 

Signature

 

 

 

 

 

Printed Name

 

 

Title:

 

 

 

 

 

 

Date:

 

 







LANDLORD:

 







 

By: 

Taurus Management Services, LLC

 

 

Its authorized Agent

 

 

 

 

By:

 

 

 

 

 

Date:

 



 



 
31

--------------------------------------------------------------------------------

 

 

EXHIBIT "C" – Rules & Regulations

 

ACCIDENTS AND DAMAGES - In the event of accidental damage to the Premises,
Tenant should immediately notify the Landlord.

 

ADMITTANCE TO LEASED PREMISES – Subject to the provisions of Section 7.1.4 of
the Lease, with twenty four (24) hours’ notice to Tenant (except in the case of
an emergency), Property Management, maintenance, security, and other service
providers and agents authorized by the Landlord, shall be allowed admittance to
the Premises to accomplish their intended assignments.

 

ADVERTISING MEDIUM - Tenant should not use any advertising medium, including
without limitation, flashing lights or search lights, which may be heard or
experienced outside of the Premises without the prior written consent of the
Landlord. Tenant is encouraged to use the name of the Property in all
advertising done within the geographical area in which the Property is located.

 

BICYCLES AND OTHER VEHICLES - Bicycles and other vehicles should not be
permitted inside the Building or on the sidewalk, and may only be permitted
outside in areas designated by Landlord.

 

COMMON AREA - The sidewalks, entries, passages, corridors, halls, lobbies,
stairways, elevators, and other common facilities of the Property shall be
controlled by Landlord, and should not be obstructed by Tenant or used for any
purposes other than ingress or egress to and from the Premises. Tenant should
not place any item in any of such locations, whether or not any such item
constitutes an obstruction, without the prior written consent of Landlord.
Landlord will have the right to remove any obstruction or any such item without
notice to Tenant and at the expense of Tenant.

 

DELIVERIES - All deliveries shall be made to the rear of the Premises unless
otherwise directed or approved in writing by the Landlord. The Tenant should
never permit or suffer any truck to park in the parking areas of the Property
designated for customers' use. The Tenant should never permit any overnight
parking of any vehicle to occur on the Property.

 

EMERGENCY CONTACT PROCEDURES - Tenant should provide in a timely manner to
Landlord upon request name(s) of employees and/or agents to be contacted by
Landlord for emergency purposes whether during or after operating hours. Such
information should be kept current and accurate at all times by Tenant.
Emergency policies and procedures may be developed, issued and revised from time
to time by Landlord at Landlord's discretion, which shall become an integral
part of these Rules and Regulations and the Lease to which they refer.

 

EMPLOYEES AND VISITORS - Tenant will be responsible for all behavior and
adherence to all building Rules and Regulations by any of Tenant's employees,
visitors and agents. Tenant agrees to conduct Tenant's business consistent with
reputable business standards and practices.

 

EXCESSIVE NOISE AND ANIMALS - No animals, except seeing eye dogs, shall be
allowed in stores, offices, halls, corridors and elevators of the Property. No
person shall disturb the occupants of the Building or neighboring buildings by
the use of any radio or musical instrument or by making loud or improper noises.
Tenant will keep all mechanical apparatus free of vibration and noise which may
be transmitted beyond the confines of the Premises. Landlord agrees and
acknowledges that an air compressor and vacuum pump are an integral part of
Tenant’s business and agrees that this equipment maybe placed outside near the
northeast corner of the Premises so long as such equipment is operated,
maintained and used in such a manner so as not to disturb other tenants of the
Property. If the Tenant’s operation, maintenance or use of the foregoing
equipment interferes with another tenant’s quiet enjoyment of the Property, then
Tenant shall take measures to attenuate the disturbance to other tenants.

 

HAZARDOUS OPERATING AND ITEMS – Tenant shall not install or operate any steam or
gas engine or boiler in the Premises without Landlord's prior written consent.
The use of oil, gas or flammable liquids for heating, lighting or any other
purpose is prohibited.

 

HOUSEKEEPING - Unless otherwise stated, the interior of the Premises is the
responsibility of each Tenant to maintain in a safe and clean matter. All
carpeting and tiled areas are to be cleaned periodically. The perimeter area of
the Premises space, which includes front and rear entrances and adjacent areas
should be kept neat and clean.

 

 
32

--------------------------------------------------------------------------------

 

 

KEYS - If the need arises for the Tenant to change the lock for the Premises,
the re-keying should be coordinated and handled by the Property Manager.

 

MOVE IN/MOVE OUT - At the termination of the Lease, Landlord will inspect the
Premises to see that everything is in satisfactory condition. Any deficiencies,
excepting normal wear and tear, will be addressed as provided in the Lease.

 

ODORS - Tenant should not cause or permit objectionable odors to emanate or be
dispelled from the Premises.

 

OVERHEAD DOORS - All repairs, service and preventative maintenance are Tenant's
responsibility.

 

PARKING - If the Tenant has customers or visitors who create an overload problem
with parking, the Tenant's cooperation is expected in asking visitors to park in
specified areas.

 

RADIO AND TELEVISION - No aerials or satellite dishes shall be erected on the
roof of the Building or exterior walls of the Premises or Building, or on the
grounds of the Property without the prior written consent of the Landlord in
Landlord's sole and absolute discretion. Any aerials or satellite dishes so
installed without such written consent shall be subject to removal without
notice at any time at the expense of Tenant and may, in Landlord's discretion,
be deemed a material default of Tenant under the Lease.

 

REFUSE - Dumpsters are provided for normal amounts of trash and waste as
experience has shown the Building to require. If Tenant's business operation
generates excess trash, or a considerable amount of cardboard boxes, it will be
necessary for Tenant to arrange for an additional service or to pay the excess
cost if the arrangements are made by Landlord. It is the Tenant’s responsibility
to break down any boxes that it disposes of. Should Landlord choose to furnish
containers for recycling, Tenant will use its best efforts to sort its refuse.

 

SECURITY - Security and maintenance personnel, as well as janitorial contractors
are not permitted to unlock premises for Tenant's employees. All individual
security/burglar alarm systems should have the written consent of the Landlord.

 

SOLICITATION - Lessor reserves the right to restrict, control or prohibit
canvassing, soliciting and peddling within the Property.

 

USE OF WATER FIXTURES - Water closets and other water fixtures should not be
used for any purpose other than that for which they are intended, and any damage
resulting to them from misuse on the part of Tenant shall be paid for by Tenant.

 

WINDOWS - Window treatments visible from the exterior of the Premises shall
require the prior written approval of the Landlord.

 

Tenant agrees that Landlord may amend, modify, delete or add new and additional
reasonable rules and regulations for the use and care of the Premises, the
Building, the common areas and the Property, and Tenant agrees to comply with
all such Rules and Regulations. Landlord shall promptly provide Tenant a copy of
any amendments or modifications to the Rules and Regulations.

  

 
33

--------------------------------------------------------------------------------

 

 

EXHIBIT "D" – Legal Description

 

University Center I - 3011 University Center Drive, Tampa, Florida

University Center II - 10441 University Center Drive, Tampa, Florida

University Center IV - 10421 University Center Drive, Tampa, Florida

 

PARCEL 1:

 

A portion of Lots 35A, 36A and 37A, TEMPLE TERRACES SUBDIVISION, in Section 17,
Township 28 South, Range 19 East, according to the map or plat thereof as
recorded in Plat Book 25, Page 64, public records of Hillsborough County,
Florida, being more particularly described as follows:

 

From the Northeast corner of Lot 30 of said TEMPLE TERRACES SUBDIVISION, run
thence S.00°18'10"W., 1955.45 feet along the East boundary of Lots 30 and 35 of
said TEMPLE TERRACES SUBDIVISION to the Northeast corner of said Lot 35A and the
Point of Beginning; thence continue S.00°18’10"W., 340.96 feet; thence
N.89°46'00" W., 613.40 feet to the centerline of University Center Drive
(Private Roadway); thence S.00°18'10"W, 60.00 feet along said centerline; thence
N.89°46'00"W., 278.53 feet; thence N.00°11'44"E., 272.80 feet; thence
S.89°46'00"E., 319.04 feet; thence N.00°18'10"E., 128.16 feet to the North
boundary of said Lot 36A; thence S.89°46'00"E., 573.40 feet along the North
boundary of said Lots 36A and 35A to the Point of Beginning.

 

PARCEL 2:

 

A portion of Lots 37A, 38A and 39A TEMPLE TERRACES SUBDIVISION in Section 17,
Township 28 South, Range 19 East, according to the map or plat thereof as
recorded in Plat Book 25, Page 64, public records of Hillsborough County,
Florida, being more particularly described as follows:

 

From the Northeast corner of the Lot 30 of said TEMPLE TERRACES SUBDIVISION, run
thence S.00°18'10"W., 2591.58 feet along the East boundary of Lots 30, 35 and
35A of said TEMPLE TERRACES SUBDIVISION to the Northerly right-of-way line of
Bougainvillea Avenue; thence N.89°48'16"W., 891.49 feet along said Northerly
right-of-way line to a Point of Beginning; thence continue N.89°48'16"W., 666.10
feet along said Northerly right-of-way line; thence N.00°18'10"E., 509.00 feet
to the centerline of University Center Drive (Private Roadway); thence
S.89°46'00"E., 665.15 feet along said centerline; thence S.00°11'44"W. 508.55
feet to the Point of Beginning.

 

PARCEL 3:

 

A portion of Lots 35A, 36A and 37A, TEMPLE TERRACES SUBDIVISION, in Section 17,
Township 28 South, Range 19 East, according to the map or plat thereof as
recorded in Plat Book 25, Page 64, of the public records of Hillsborough County,
Florida, being more particularly described as follows:

 

From the Northeast corner of Lot 30 of said Temple Terraces Subdivision; run
thence S.00°18'10"W., 1955.45 feet along the East boundary of Lots 30 and 35 of
said TEMPLE TERRACES SUBDIVISION to the Northeast corner of said Lot 35A; thence
continue S.00°18'10"W., 312.75 feet along the East boundary of Lot 35A of said
TEMPLE TERRACES SUBDIVISION to the Point of Beginning; thence continue
S.00°18'10"W., 323.38 feet along the East boundary of Lot 35A of said TEMPLE
TERRACES SUBDIVISION to the Northerly right-of-way line of Bougainvillea Avenue;
thence N.89°48'16"W., 891.49 feet along said Northerly right-of-way line; thence
N.00°11'44"E., 235.75 feet; thence S.89°46'00"E., 278.53 feet to the centerline
of University Center Drive; thence N.00°18'10"E., 63.90 feet along said
centerline of University Center Drive; thence S.89°43'21"E., 278.93 feet; thence
N.00°00'00"E., 23.14 feet; thence S.90°00'00"E., 334.60 feet to the East
boundary of said Lot 35A, to the Point of Beginning.

 

Less the following described parcel:

 

From the Northeast corner of Lot 30 of said TEMPLE TERRACES SUBDIVISION; run
thence S.00°18'10"W., 1955.45 feet along the East boundary of Lots 30 and 35, of
said Temple Terraces Subdivision to the Northeast corner of said Lot 35A; thence
continue S.00°18'10"W., 312.75 feet along the East boundary of Lot 35A of said
TEMPLE TERRACES SUBDIVISION to the Point of Beginning; thence N.90°00'00"W.,
334.60 feet; thence S.00°00'00"W., 23.14 feet; thence N.89°43'31"W., 278.93 feet
to the centerline of University Center Drive (Private Roadway); thence
S.00°18'10"W., 3.90 feet along said centerline; thence S.89°46'00"E., 613.40
feet to the East boundary of said Lot 35A; thence N.00°18'10"E., 28.21 feet
along the East boundary of said Lot 35A to the Point of Beginning.

 

 
34

--------------------------------------------------------------------------------

 

 

PARCEL 4:

 

A Non-Exclusive Easement for Ingress and Egress, Utilities, and Drainage
Facilities, as the benefit of Parcels 1, 2 and 3 as set forth in that certain
Agreement for Access and Utility Easement recorded in Official Records Book
5246, Page 40; as affected by Assignment and Assumption of Rights recorded in
Official Records Book 14538, Page 576, of the public records of Hillsborough
County, Florida, being further described as follows:

 

The South 80.00 feet of the North 168.16 feet of Lots 37A, 38A, 39A and 40A,
Less the West 75.00 feet of said Lot 40A taken for road right-of-way purposes;
and the West 80.00 feet of Lot 36A, Less the South 10.00 feet thereof taken for
road right-of-way purposes; all in Temple Terraces Subdivision in Section 17,
Township 28 South, Range 19 East, according to the map or plat thereof as the
same is recorded in Plat Book 25, Page 64 of the public records of Hillsborough
County, Florida.

 

PARCEL 5:

 

Perpetual Non-Exclusive Easements for the benefit of Parcels 1, 2 and 3 as set
forth in Declaration of Stormwater Drainage Easement and Maintenance Agreement
recorded in Official Records Book 8276, Page 1488.

 

THE ABOVE-DESCRIBED LANDS BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

Lot 35A, and portions of Lots 36A, 37A, 38A and 39A, TEMPLE TERRACES SUBDIVISION
in Section 17, Township 28 South, Range 19 East, according to the map or plat
thereof as recorded in Plat Book 25, Page 64, of the Public Records of
Hillsborough County, Florida, being more particularly described as follows:

 

From the Northeast corner of Lot 30 of said Temple Terraces Subdivision, run
thence South 00°18'10" West, 1955.45 feet along the East boundary of Lots 30 and
35 of said Temple Terraces Subdivision to the Northeast corner of said Lot 35A
and the POINT OF BEGINNING; thence continue South 00°18'10" West, 636.13 feet to
the Northerly right-of-way line of Bougainvillea Avenue; thence North 89°48'16"
West, 1557.59 feet along said Northerly right-of-way line; thence North
00°18'10" East, 509.00 feet to the centerline of University Center Drive
(Private Roadway); thence South 89°45'59" East, 984.19 feet along said
centerline; thence North 00°18'10" East, 128.16 feet to the North boundary of
said Lot 36A; thence South 89°46'00" East, 573.40 feet along the North boundary
of said Lots 36A and 35A to the POINT OF BEGINNING.

 

 
35

--------------------------------------------------------------------------------

 

 

EXHIBIT "E"- Commencement Date Agreement

 

COMMENCEMENT DATE CONFIRMATION

 

 

DECLARATION BY LANDLORD AND TENANT AS TO DATE OF DELIVERY AND ACCEPTANCE OF
POSSESSION OF PREMISES

 

 

Attached to and made part of the Lease dated the ______ day of ____________,
20__, entered into and by UNIVERSITY BUSINESS CENTER I, LLC. as Landlord and
_______________________, as Tenant for Suite ___ in the Building known
University Business Center IV, 10421 University Center Dr., Tampa, Florida.

 

Landlord and Tenant do hereby declare that possession of the Premises was
accepted by Tenant on the ______ day of ___________, 20__. The Premises required
to be constructed and finished by Landlord in accordance with the provisions of
the Lease have been satisfactorily completed by Landlord and accepted by Tenant.
The Lease is now in full force and effect, and as of the date hereof, Landlord
has fulfilled all of its obligations under the Lease.

 

The Lease Commencement Date is hereby established as __________________.

The Rent Commencement Date is hereby established as ___________________.

The Lease Expiration Date is ______________.

 



 

AGREED AND ACCEPTED:

 

TENANT:

 





 

By: 

 

 

 

Signature

 

 

 

 

 

Printed Name

 

 

Title:

 

 

 



 

 

Date:

 



 









LANDLORD:

 



 

By: 

Taurus Management Services, LLC

 

 

Its authorized Agent

 

 

 

 

By:

 

 

 

 

 

Date:













 

Landlord_______

Tenant________

 

 
36

--------------------------------------------------------------------------------

 

 

EXHIBIT "F" - Addendum

 

1.     Operating Expenses. Management Fees shall not exceed 5% of the gross
income annually. Additionally, Property Manager and Administrative support
salaries shall not increase more than 5% per year on a non-cumulative basis.

 

2.     HVAC Maintenance and Repair. Landlord, shall provide all normal routine
and customary maintenance (Normal PM) for the existing HVAC units, which shall
be included in Tenant’s Operating Expenses.  The costs to replace any units
shall be considered “capital” and not included in Operating Expenses. Costs for
repairs shall be included in Operating Expenses and limited to the amounts
specified below on the following units until units are replaced, at which point
all repair costs will be included in Operating Expenses for the replaced
unit(s).

 

Year Installed 

# of Units

Major Component Repair Limit (until replaced)

2002

10 units

$250 per unit per year

2003-2004

5 units

$250 per unit per year

2005

9 units

$500 per unit per year





 



Normal PM is defined as:

 

●

Filters

 

●

Belts

 

●

Cleaning

 

●

Recharging

 

●

Tightening of components

 

●

Predictive actions (IR, etc.)

 

In light of Tenant’s high air-quality requirements, Tenant shall specify the
type of Filters to be utilized, at Tenant’s sole expense to the extent same
exceeds Landlord’s usual and customary costs.

 

3.     Security Fencing. Tenant shall be permitted to install security fencing
for its equipment, subject to Landlord’s approval of the location and
specifications and subject to all applicable government codes.

 

4.     Option to Renew. So long as Tenant is not in default of the Lease beyond
any applicable notice and cure period, Tenant shall have two (2) options to
renew the Term beyond the Expiration Date for a period of five (5) years each,
at the then current Fair Market Value (“FMV”), with 180 days prior written
notice (“Option Exercise Notice”) to Landlord. In the event Tenant does not
properly exercise its Option to Renew, then Tenant’s Option to Renew shall be
null and void and of no further force or effect. Fair Market Value shall mean
the average annual rental rate then being charged for comparable space in
comparable buildings, comparably located for which market rate is being
determined. If Tenant and Landlord cannot agree within forty-five (45) days to
the FMV, then each party shall select an MAI appraiser to determine FMV. If,
after thirty (30) days the two appraisers cannot agree on FMV, then together
they shall select a third appraiser and the FMV will be the opinion of the third
appraiser. Each party shall pay the fee of its appraiser and the third
appraiser's fee will be split 50/50.

 

This Option to Renew is granted by Landlord to the Tenant originally named in
this Lease and to no other, and is personal as to such entity and shall not be
exercised or assigned, voluntarily or involuntarily, by or to anyone or any
other entity. Any assignment of this Option to Renew without Landlord’s prior
written consent shall be null and void. Landlord’s consent to an assignment of
the Lease shall not also constitute consent to assignment of the Option to Renew
unless the Option to renew is expressly included in the Landlord’s consent

 

Landlord_______

Tenant________ 

 

 
37

--------------------------------------------------------------------------------

 

 

5.     Right of First Refusal. So long as Tenant is not in default of its Lease,
Tenant shall have the one-time Right of First Refusal on any available space in
Buildings I (3011 University Center Drive) & Building II (10441 University
Center Drive), subject to existing Tenants’ rights and so long as Landlord still
owns said properties. Landlord shall notify Tenant, in writing, when it has a
bona fide, prospective Tenant for the available premises. Tenant shall have five
(5) days to accept or reject the proposed expansion, under the same terms and
conditions as for the prospective tenant. If Tenant does not accept the proposed
expansion within five days, the offer shall be deemed to have been rejected by
Tenant and Landlord shall have no further obligation to Tenant. In no event
shall the total term be less than five (5) years for the existing and expansion
premises.

 

6.     Termination Option. Tenant shall have the option to terminate and cancel
the Lease, effective as the last day of the 108th full calendar month of the
Term (the “Early Termination Date”), which right is contingent upon Tenant
paying to Landlord the “Termination Consideration” (as defined below). To
exercise such termination option, Tenant must deliver to Landlord written notice
of Tenant's exercise of such option (the “Early Termination Notice”) at least
twelve (12) months’ prior to the Early Termination Date. Payment of the
Termination Consideration to shall be paid to Landlord with Early Termination
Notice.

 

As used herein, the “Termination Consideration” shall mean an amount equal to
the sum of: (A) the unamortized portion of the brokerage commissions paid or
incurred by Landlord in connection with the Lease, plus (B) the unamortized
portion of all Rent that was abated, plus (C) the unamortized Tenant Improvement
costs and plus (D) two full months of Annual Minimum Rent . The amounts
specified in clauses (A) through (C) above shall be amortized at eight percent
(8%) APR over the Term, and the unamortized portion thereof shall be determined
based upon the unexpired portion of the Term as of the Early Termination Date
had the Lease not been so canceled pursuant to this Section. If Tenant properly
and timely exercises the termination option in this Section, the Lease shall
terminate at midnight on the Early Termination Date as if the Lease were
scheduled to expire in accordance with its terms as of then, and, without
limiting the generality of the foregoing, Tenant shall be required to surrender
the Premises to Landlord on or prior to the Early Termination Date in accordance
with the applicable provisions of the Lease.

 

7.     Repairs and Maintenance/Self-Help. Landlord shall be in default under
this Lease if Landlord fails to perform any of Landlord’s obligations under this
Lease which failure materially precludes Tenant from the use and quiet enjoyment
of the Premises and such failure continues for more than (i) 30 days after
Landlord receives written notice from Tenant to Landlord specifying the default,
or if the default is of a nature that it cannot be completely cured within the
30 day period, if Landlord fails to begin curing the default within the 30 day
period or fails thereafter to cure the default within the time reasonably
necessary to do so, or (ii) in the event such failure to perform Landlord’s
obligations under this Lease results in actual, material physical damage to the
Premises, such shorter period of time of not less than ten (10) days as shall be
reasonably appropriate under the circumstances, or if the default is of a nature
that it cannot be completely cured within such period, if Landlord fails to
begin curing the default within ten (10) days from Landlord's receipt of the
notice of default. In the event of any uncured Landlord default of its repair
and maintenance obligations with respect to the Premises, Tenant may, in
accordance with the terms of this Section and within all applicable cure periods
as set forth herein, take whatever actions are reasonably necessary to perform
the obligation of Landlord specified in the default notice and if Tenant, in
connection with such actions, makes any expenditures, the out-of-pocket costs
(the "Reimbursable Costs") actually expended by Tenant in compliance with this
Lease and applicable laws to cure such defaults shall be reimbursed by Landlord
to Tenant within 30 days of rendition of a statement to Landlord for them with
copies of paid receipts therefore and lien waivers from all lienors which
provided labor, materials and /or services in regard to such repairs (the
"Reimbursable Documents"). If Landlord fails to pay the Reimbursable Costs
within thirty (30) days after Landlord has received the Reimbursable Documents
and if Tenant is not in default of this Lease at the time, and if Tenant has
received a final, nonappealable judgment for damages against Landlord for the
Reimbursable Costs, then Tenant shall have the right to deduct the unpaid amount
of the judgment for the Reimbursable Costs from the rent to become due under
this Lease until fully credited or, if the Lease has expired or been terminated
prior to the entry of such judgment, to collect such sums from Landlord. All
work performed by Tenant under this article must be performed at a reasonable
and competitive cost. If any proposed actions by Tenant will affect the
electrical, plumbing, HVAC, mechanical or other systems of the Building, or the
roof or structural integrity of the Building, Tenant shall use only those
contractors used by Landlord in the construction of the Building to work on the
Building’s systems or structure, unless those contractors are unwilling or
unable to perform the work, in which event Tenant may utilize the services of
another qualified, licensed and insured contractor subject to Landlord’s prior
written approval, not to be unreasonable withheld. In exercising any rights
under this section, Tenant shall use commercially reasonable efforts to minimize
interference with the rights of other tenants to use their respective premises
in the Building.

 

 Landlord_______

Tenant________

 

 
38

--------------------------------------------------------------------------------

 

 

8.     Generator. Tenant may utilize the existing generator on site that was
left behind by a previous tenant. The Tenant shall be solely and fully
responsible for all repairs, maintenance, certifications, inspections,
compliance, etc. for the generator. Tenant acknowledges that Landlord has made
no warranties regarding the condition of the generator and Landlord shall have
no liability for the use or condition of the generator.

 

9.     Controlling Agreement. All terms, covenants, obligations and conditions
in this Addendum which conflict with a like provision in this Lease shall be
controlling and supersede any like provision in the Lease.

 

 Landlord_______

Tenant________

 

 
39

--------------------------------------------------------------------------------

 

  

EXHIBIT “G” – Operating Expense Exclusions

 

 

Wages, salaries, fees and fringe benefits paid to employees who are not assigned
to the operation, management maintenance or repair of the Building, (including
any accounting or clerical personnel and other overhead-expenses of Landlord) or
administrative (except for property assistants assigned to the Building) and
executive personnel or officers, partners, shareholders, or directors of
Landlord or of Landlord's managing agent above the grade of building manager;

 

Expenses in connection with services or other benefits which are not to the
benefit of Tenant;

 

The cost of any work or service performed for or facilities furnished to any
tenant of the University Center Park buildings owned by Landlord (the “Business
Park”) to a greater extent or in a manner more favorable to such tenant than
that performed or furnished to Tenant;

 

The cost of alterations, renovations or improvements for rentable space in the
Business Park;

 

Loan payments, charges for depreciation of the Business Park or equipment and
any interest or other financing charge or refinancing costs;

 

All costs relating to activities for the solicitation and execution of leases of
space in the Business Park, including legal fees, real estate brokers'
commissions, expenses, fees, and advertising, moving expenses, design fees,
rental concessions, rental credits, tenant improvement allowances, lease
assumptions or any other cost and expenses incurred in the connection with the
leasing of any space in the Building;

 

Violations of legal requirements in the construction of the Business Park or in
the Business Park’s equipment, or by reason of any changes in governmental laws,
rules or restrictions occurring during the term of the Lease;

 

Other than Tenant’s initial tenant improvements, costs associated with
installing sprinklers in the building or modifications required by the Americans
with Disabilities Act, in accordance with Section 13 of this Lease;

 

The cost of any repair made by Landlord because of any fire or other casualty or
the total or partial destruction or condemnation of the Business Park or any
portion of the Business Park to the extent Landlord receives compensation
therefor through insurance or condemnation proceeds;

 

Any increase in an insurance premium to the extent that such increase is caused
or attributable to the use, occupancy or act of another tenant;

 

Any cost for which Landlord is reimbursed by insurance proceeds, warranties,
service contracts, condemnation proceeds or otherwise;

 

The cost of any repairs, alterations, additions, changes, replacements,
renovations, and other items which under generally accepted accounting
principles are properly classified as capital expenditures;

 

Any operating expense representing an amount paid to a related corporation,
entity,- or person which is in excess of the amount which would be paid in the
absence of such relationship; or any amounts paid to any person, firm or
corporation related to or otherwise affiliated with Landlord or any general
partner, officer, director or shareholder of Landlord or any of the foregoing,
to the extent the same exceeds arms-length competitive prices paid in Tampa, FL
for similar services or goods provided;

 

Landlord_______

Tenant________

 

 
40

--------------------------------------------------------------------------------

 

 

The cost of overtime or other expense to Landlord in curing its defaults or
performing work expressly provided in this Lease to be borne at Landlord's
expense;

 

Inheritance, gift, transfer, franchise, excise, net income and profit taxes or
capital levies imposed on Landlord;

 

Ground rent or similar payments to a ground lessor;

 

Cost of installing, operating and maintaining any specialty service operated by
Landlord, such as a luncheon, athletic or recreational club in the Business
Park;

 

Costs and expenses incurred in connection with any transfer of an interest in
the Business Park or the Land;

 

Costs or expenses necessitated by or resulting from the gross negligence of
Landlord, its agents or employees.

 

Reserves for repairs, maintenance and replacements.

 

Costs relating to maintaining Landlord's existence, either as a corporation,
partnership or other entity, such as trustee's fees, annual fees, partnership
organization or administration expenses, deed recordation expenses, legal and
accounting fees (other than with respect to Business Park operations);

 

Interest or penalties arising by reason of Landlord's failure to timely pay any
Taxes or Operating Expenses;

 

Costs incurred to remove any hazardous or toxic wastes, materials or substances
from either the Building or the Land.

 

Legal expenses arising out of the construction, operation, use, occupation, or
maintenance of the Business Park, or the enforcement of provisions of any
agreements affecting the Business Park, including this Lease;

 

Interest or penalties imposed on Landlord as a result of failure to pay real
estate taxes in a timely manner;

 

Legal fees incurred in the negotiation of leases with other Business Park
tenants or in litigation with other Business Park tenants.

 

Costs or expenses incurred in connection with any bankruptcy proceedings;

 

Mortgage refinancing costs, including attorneys' fees, title insurance premiums,
and recording costs.

 

 Landlord_______

Tenant________

 

 
41

--------------------------------------------------------------------------------

 

  

EXHIBIT “H” – 2017 Operating Expense Break Down

 

[syprish.jpg]




 Landlord_______

Tenant________

 


 
42

--------------------------------------------------------------------------------

 

  

EXHIBIT “I” – HVAC Unit Description

 

[syprisi.jpg]

 

 Landlord_______

Tenant________

  

 
43

--------------------------------------------------------------------------------

 





 



EXHIBIT “J” – Rent Abatement Example After Exchanged for TI Money

 

FOR EXAMPLE PURPOSES ONLY

 

In the event Tenant exchanges $10.00 per square foot of free rent dollars for
Tenant Improvement dollars ($493,860), the revised rent schedule for the initial
12 months would be as follows:

 

[syprisj.jpg]

  

Landlord_______



Tenant________

  

 

44